Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 1 of 38




                          UN ITED STATES D ISTRICT C O URT
                          SO UTH ERN S      CT OF       D

                                   Case   .                                2/ > *
                                                     Filed U nder Seal
    FEDERAL TR AD E CO>    ISSION ,

          Plaintiff,                                            FILED BY                D.C .

                                                                     26C 29 19
    ON POINT GLO BA L LLC,c/al.,                                     ctrplLll'lî?AfMl
                                                                                   m
                                                                     :.D,OrFkA..Ml

          D efendants.


      PLAINTIFF'S EX PAR TE M O TION FO R A TEM PO R AR Y RESTR M N IN G O RD ER
                    A ND M EM O M ND UM IN SU PPO RT TH EREO F
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 2 of 38




      l1. THE EV IDEN CE                  STIFIES EN TRY OF A TE                       O       RY REST                    GO         ER

        )1k. MlTlle 17M
                      1O(l 1Slw1
                               -kely ttll'reval
                                              -l()rltlle en-ts..................................................................;!t;
            1. DefendantsV iolated the FTC ActT ough TheirDeceptive arketing ofOnline
           ttGuides''                                                                                                             26
              ët. 12)k)tlkllntl
                              -A?kl (ltl)rA?rklll1
                                                 -()lk)ëtlltl(Eltllk)rE;tltttll-1
                                                                                -()tlllsl
                                                                                        -11Ij k)llsit()s..........................;!-7
              l). 151CCeptl   -vc lstllll1
                                         -c 13enefltS ebSiteS ...................................................................1!8
           2. The Corporate DefendantsH ave Operated asa Com m on Enterpn'se and eJointly

           3. ThelndividualDefendantsAreLiableforMonetaryandlnjunctiveRelief..........29
        13. -1-l1k)13ft1Itlltlk)()t-Iïtltll
                                          -tl
                                            -()s17dtNrtlrsIlrlttlln
                                                                  -lzéjtlltl-1-IlL(T)......................................................S51
      111. THE REQUESTED EX PARTE RELIEFISNECESSARY TO PREW NT
      DEFEN DAN TS FROM D ISSIPA TW G A SSETS AN D DESTROY IN G EVID EN CE..........31
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 3 of 38




          .       x arte eliefls ecessa to EnsureThatthe o                                      111Be ble to rantEffective
              lief                                                                                                                          32
        B            ssetFreeze is ecessa to Preserve the Possibility ofProviding esti tion to
          e17
            en(lEtrlts' ictl
                           -m s.............................................................................................................33




                                                                     111
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 4 of 38




                                           IN TRO DU CTIO N
           Burton K atz and hisassociatesnm a sprawling online schem e thatdeceives consum ers
    into providing m oney and theirpersonalinformation. Theirw ebsiteslure consum ersby
    promisingaquickandeasygovernmentservice(c.g.,renewingadriver'slicenseorobtairlinga
    fishinglicense)oreligibilitydeterminationsforpublicbenefits(c.g.,Section8housingvouchers
    orfoodstamps).Consumersprovidetheirinformationbecausetheybelievethewebsiteswill
    actually provide these services. lnstead,consum ersreceive only a PD F containing publicly
    available,generalinfonuation aboutthe service they sought.
           M orethan a thousand consum ershave com plained aboutthe Defendants'websites,and
    m any m ore asked theirbanksto reverse D efendants'fraudulentcharges. Scoreslostm oney;a11
    disclosed theirpersonalinformation,w hich K atz'soperation sellsto a long listofshady
    m arketers and lead brokers. Predictably,as soon asconsum ersfinish atransaction,these
    m arketersbom bard them with unw anted m arketing textm essages and em ails,including som e
    from otherscamm ers.
           The D efendants'deceptive websites violate Section 5 ofthe FederalTrade Com m ission
    ($ûFTC'')Act,l5U.S.C.j45.Furthermore,Katz'sactionsviolateapermanentinjunction
    entered in apriorcasethe FTC broughtagainsthim . Absentatem porary restraining orderand
    preliminaryinjunction,theDefendantswillcontinuetoharm consumersduringthislitigation.
    To preventthis,and to preventtheD efendantsfrom destroying evidence ordissipating theirill-
    gotten gains,the FTC seeksprelim inary relief,including an assetfreeze,appointm entofa
    receiver,and im m ediate accessto Defendants'businessprem ises.
                                      STATEM EN T O F FAC TS
    1.     DEFENDA NTS'BUSIN ESS PM CTICES
           Defendants operate hundredsofsitesem ploying sim ilarbranding,language,and
    functionality to induce consum ersto relinquish theircredit-card information,personaldata,or
    both.PX1Atts.B,C,H,AZ,D p.1(Defendantsstatetheyhavetddeveloped,managedand
    operatedover200websites''),BH.Defendants'sitesfallintoatleasttwo categories:those
    offering state licensing orm otor-vehicle services,and those offering assistancew ith public
    benefits.PX1!518-25,At4.BH.
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 5 of 38




           A.      Defendants'State Licensing and M otorVehicleW ebsitesDo NotProvide the
                   ServicesThey Prom ise
           D efendantsuse search-engine advertising and search-engineoptim ization to target
    consumerswhosearchforstatemotor-vehicleorlicensingservicesonline.PX1!542-43,79-80;
    PXl4!2,.PX15!!2-3,
                     .PX16!52-3,.PXl75!2-3, .PX11Att.C p.19(DMV.com document
    stating,iio urw eb traftsc ispredom inantly generated through search and em ailm arketing
    campaigns,meaninguserstypicallyfindourwebsiteviasearchengines(e.g.Bing).'').For
    example,an FTC investigatorsearched çdrenew Floridadriverslicense online''in M arch 2019,
    andDefendants'websitesappearedasthesecondresult.PXl!42,Att.M.Defendants'sites
    appearin search resultswith U RLSlike califom iadrivers.org,floridadriverslicenses.org,and
    indianadriverslicense.org. They generally include a state nam e and som evariantofûddriver''or
    ftdriverslicense,''andmanyendintt.org.''PX1!20,Att.BH p.9.Thesesiteshaveanimageof
    thestate'sborderandthetext,ddYoursourcefor(stateldriver'sinformation,''anddonotconduct
    the transaction sought;they only receive clicksfrom search adsand search-engine optim ization
    and redirecttraffic to sitesthatacceptpaym ent. PX 1Atts.C,M ,BH .
           D efendantsalso operate DM V .com ,which offers links fordriver'sservicesin all50
    statesand presents itselfas aclearinghouse form any typesofD M v-related services,from
    licensing to driving records,underthe heading iionline D M V Services.'' PX lAtt.A . lts
    prom inenthom e-page bannerprom isesûE-rhe D M V M ade Easier''and featureslinksto ttlkenew
    yourLicense,''ûûlkenew CarRegistration,''and m ore. PX lA tt.A p.l. D M v .com 'sFacebook
    pageisevenmoreexplicit,claimingtûyoucanrenew youdrivergsicjlicensesonlinehere!!Skip
    thelinesdoingitfrom yougsiclhome''andlinkingtodsdmv.com/drivers-license-renewal,''and
    usingthehashtag lWskip-l-helwine''whileIinkingto DM V.com .PX 1At4.AW pp.1-2.W hen an
    FTC investigatorclicked EtRenew yourLicense,''she reached a pagew ith a large ççGetStarted
    Onlinewith Drivers(sicqLicenseRenewalAssistance''hyperlink and ablock oftextstating,tlln
    moststates,you canrenew yourdriversgsicllicenseonline,by mailorinperson ...Duringan
    online license renew al,you w illbe asked to identify yourselfand pay the applicable service
    fees.''PX1:28,Att.1;seealsoPX1Att.A p.13.
           n etherfrom a state-specific siteorDM v .com ,clicking a link,likethe ttGetStarted
    Online''link described above,leads consumersto a site where Defendantsgatherconsum ers'
    information.PX1!528-29,42-43,54,Atts.Jpp.l-4,N pp.l-4,Q pp.1-3.Theseinclude,for
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 6 of 38




    exam ple,license-driver.com ,licenseguides.org,and registrationtags.com .l Id. The siteshave a
    bold-fontheadlinereading,forexample,EERenew Drivers(siclLicenseln YourState,''and
    orangetexttouting,éIGET A LL TH E INFORM ATION TO COM PLETE THE PRO CESS
    NOW .'' PXlAtls.B,Jp.1,N p.1,Q p.3.Clickingthrough leadsto apagelistingserdcesnext
    to check-boxes,including EEN ew Driver'sLicense,''tçReplace Driver's License,''and m ore;one
    boxispre-checkeddependingonwhichservicewasselectedonpriorpages.PX1!:31,44,Atts.
    J p.2,N p.2. The sites include fonusforconsum ersto fillin theircontactinform ation and credit-
    cardnumber.PX 1Atts.Jpp.1-2,4,N pp.1-2,4,Q pp.3,7,10.
          Unceconsumerspay,theyeitherreceiveaPDF entitledtdgstatelDriversLicenseGuide,''
    w hich includesgeneralinfonnation aboutstate vehicle servicesand safe-driving tips,ornothing
    atall.PX1!536-38,48,60-61,Atl.0.Eitherway,thesiteschargeconsumers'creditcardsa
    smallamount(normally$3.99or$4.99)onthedayofthepurchaseandalargeramount
    (normally$19.99or$21.99)withinafew days.PX1!539,49,62,Atts.L,P,S;PX14155,9;
    PXl5!9;seealsoPX17!7.Thesitesdonotprovidethepromisedlicenseorothermotor-
    vehicletransactions.z PX1!540,50,63;PXl4:!13-14;PXl5!57-8;PX16!6.
           Unsum risingly,hundredsofconsum ershave com plained to 1aw enforcem entand
    consum er-protection organizationsaboutD efendants'm otor-vehicle and licensing websites.
    PX5!24,Att.Ep.1.AsofJune25,2019,theFTC hasreceived953complaintsthatreferenced
    one oftheD efendantsortheirlicensing and m otor-vehicle websites. 1d. M ostsuch com plaints
    concerned Defendants'm otor-vehicle sites,though som e addressed hunting and fishing license
    sites. f#. Com plainantsreportthatthey believed the websites offered actualstate services,and
    thatthey expected to obtain the selected service- nota guide- w hen they provided their
    information.1d.,At4.E p.3;PX14!l3 ($$1wouldnothavepaid $26 foraroad guide.This
    1ItappearsD efendantsuse only onetem plate forthese û:transaction''sites',in three investigative
    purchaseson m otor-vehicle sites,the transaction sitesused identicalw ording and branding,and
    capturesofthe hom epagesofadditionaltransaction sitesshow the sam e format. Compare PX 1
    Atts.J,N,Q;seealsoPX1!19,Att.B.
    2Defendants'otherstate licensing sitesfunction sim ilarly to theirm otorvehicle sites. See PX 1
    !578-86,PX17.Consumersreachthesitesaftersearchingforawaytoobtainstatehuntingor
    fishinglicensesandclickingoneofDefendants'links.PX1:79,Att.Z;PX17:!2-3.Thesites
    thenpromisehelpobtainingalicense(forexample,headlinesreading(W ew gstate)Fishing
    LicenseAssistance''andtçskiptheHassle& StartFishing''ontishinglicense.org).PXl!80,Att.
    Z p.2. The sitesdo notdelivertheprom ised licenses,instead providing only a PD F with
    informationaboutfishingskillsandfishinglicenses.PXl:86,
                                                          *PX17:11.
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 7 of 38




    companyisscammingpeopletryingtorenew theirlicense.');PX 16Att.A p.2(consumer's
    em ailto com pany reading,::lwasm isled to believe yourwebsite w asa driverslicense address
    changeserdce.TheproductIreceivedasEsic)ashortfew linesoftextdescribingalready
    publiclyavailableknowledge,notthefull-serviceaddresschangeasexpected.'')Tomake
    m attersw orse,consum erswho called Defendantsto seek a refund underDefendants'prom ised
    EûM oney-Back Guarantee''often did notreceive a fullrefund. PX 5 A tt.E p.3. Consistentwith
    thesecom plaints,w hen the FTC'S investigator soughta refund forone ofherinvestigative
    purchases,Defendantsofferedtorefundthe $19.99 chargebutnotthe$4.99 ttprocessingfee''-
    andthenfailedtoprovideeventhepromisedpartialrefund.PX1!:127-133,Atts.AM ,AN.
    The num berofcomplaintsreceived aboutDefendants'm otor-vehicle and licensing siteshas
    risen steadily since 2015. PX 5 Att.E p.l.
           These com plaintsunderscorethecentralproblem w ith Defendants'sites:they lead
    consumerstobelievetheywillactuallyprovideamotor-vehicleorlicensingservice,notjusta
    ûdguide.''SeePX5Att.E p.3;PX 14!6;PX 15!5;PX16!4;PX17!4.Defendants'sitesare
    designed to create thisim pression;theirfine-printiddisclaim ers''m erely serve asa fig leafto
    hide,ratherthan con-ect,Defendants'm isrepresentations. lndeed,in a letterto apaym ent
    processor,Defendantsthem selvesadm itted theiriidisclaim ers''were ineffective,explaining they
    ttplacemultiplenoticesexplainingtotheuserthatwearegsicqthirdpartysiteandnotaffiliated
    w ith the governm ent,''3butthey iistillencounterconfusion from custom ers.''PX l1Att.C p.19.
    Forexam ple,the landing pageson the transaction sitesappearasfollow s:




    3Defendants'sites include linesofsm all-fonttextoutside the m ain section ofthe site reading,
    forinstance,:éDM V.com isa privately ow ned w ebsitethatisnotaffiliated with any governm ent
    agencies''orEIgURL)isinnowayorfashionaffiliatedwithanyfederalorlocalgovernmental
    agency oroffices.'' PX lAtts.J,N . Even ifconsum erssaw these inconspicuousdddisclaim ers,''
    they have no bearing on D efendants'centralprom ise'
                                                       . thatconsum ersw illreceive a governm ent
    service,regardlessofwhetheritisdelivered by thegovernm entora third party.
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 8 of 38




                                                                                                                                                                                       v.   @ x
                                                                                                                                                                                D *   fb t *' '

                               KKKG GUO                                                       ee       ky.'ll'/o

                          (MTAINYODRROAD GSJSDE
                          b%+<* Y> >    < > ttlrr#fd- w:/e$œe'
                                                             .5hlre uxlUl**rKense.leœ > LO ttbeHlvœ w:!x- y.aveate û
                                                                                                                   'I%ee4!*ecêfuyç6escfk<.:
                          rce:YCSIQWIIKFEMetlf$k2+ n lY TA m'f> lv 1e*â;cœgcq#teswhth1*1:- <A1- <nmcTr  Arl
                                                                                                          or/rrr #.'t#4%Neagtane> fN:œ l
                          1* RtyM6xeA%lvlMt1lv v n lA rt> $ckzjm cœ :1Gr'Sœxl+ <* > iKclre cA ne$fegçee !œ Iaejlw#eR ofe hYree5Jrectweemœi
                          ro le *%4Aen> *my**f*$:$*eQNMepm uM Y pfy;x rM/rweM P> 1j    *auM yy$:4%to oR:tx gecre;s>

                           5 R.M*Drlv*fskltens.I#IFlprlda                                                                      * N * ': *' *
                             e,twr r'
                                    l.t.:;'t
                                           m 'tgwwne'.
                                                     t(>aw .:.e0t.
                                                                 0 wt4- xlyeofFxvelav,qevpl
                                                                                          padmllpfw- am- v-                   P- - ê'               LaltM- '
                             * :#Mœ*-''':* *e #IF* ::hee> * *4>M œ .M1zI$L                                  mkêl*borplno'
                             61
                              .ltIo ''%.rt've>htàl
                                                 pxv)t-lt
                                                        a%:1#4.
                                                              %1le1't
                                                                    .r*zgpW14f.#.1%4v.e.'eF'dI
                                                                                             M1lTs,jevee'<x.ek4:felte'
                                                                                                                     )tz*)
                             CXIStk'.WltNntjtelle'e'
                                                   wt;l1gVfWo.ai%hxlo''WlmAltT1#r4l
                                                                                  rl#1(V
                             $ttfkyKlayLu'.IjltfMyoal z2ftlN t*lf
                                                                >.+ &'Neroe&4v+e vl+a'Nev4.
                                                                                          4re''ri'lt*1tucpoœ fo vp


                             t'
                              caz.osefsiettseepvxr..andortë'
                                                           ..
                                                            ,.bq..
                                                                 xipo,
                                                                     .a'
                                                                       .-
                                                                        ..p.e..;-v.e.
                                                                                    ,,es.ssxyeee.
                                                                                                --,,-a,:,,
                                                                                                         oqe,;  ,
                                                                                                             ,,a.               ...
                                                                                                                                  '''
                                                                                                                                    ..
                                                                                                                                     .''-'' -,-'-'. '




                                                                                                                                     $<-
                                                                                                                                      ......t... 1
                                                                                                                                                 <;
                                                                                                                                                  .)wwxoxxtt
                                                                                                                                                           wa


                                     1                         >                   -                       œ                      œ                        ..

                      '
                          Frtf'em :ca 5aprNe .         :ïw#$Y hêtaqeeY :s<60 - Wv o >                     eea:G f* > o+e(ll       yvo y'yAvw te*3!>eeww '<> s:e:p'ouajcerq
                          %@.ie i skjlrh- ftp,;>fla')/   J1-4*+ zo ple .' w<dewd/at> wlj<hvz.   xêedj@:. Ngtkyftsaximejt- %elyedm'w>J'Js-vy.mjl       orepw.a:t+.p:+e.tem .>.
                          cies:taype1e1!?'j'''::e<tsrlseorNh1't''V %>  .;paaçllbweLj/lkezasy;oa:rlyrfs5:.'r
                                                                                                          .NzwxlmJf*'1*
                                                                                                                      1R'.
                                                                                                                         'h#see'VSP
                                                                                                                                  .'#'$:'h
                                                                                                                                         ff ''-''e
                                                                                                                                                 ' '.
                                                                                                                                                    '<x '*f0T
                                                                                                                                                            ,r''''*''C
                                                                                                                                                                     ''




                           Licenseguides.org landing age,accessed arch 8,2019

           Theblock oftextabove the centralhighlighted area on the transaction site landing pages
    begins,ddW elcometolicenseguides.org,yourcomprehensiveresourcefora11yougsic)driver
    license-related services.'' Both thattextand thetextbelow the centralarea continue,kl-f'
                                                                                           he
    servicesw e provide are available forfree in the officialsitesorlocaloffices. You can purchase
    for$23.98anddownloadourcomprehensiveguideandresources,whichcontainsgsic)vital
    inform ation in orderto perform any DM V service ....'' PX 1Atts.Jp.1,N p.1. Thistextburies
    the only reference to the ttguide''in the m iddle ofthe block and presentsitasifitisan optional
    upsellCtYou canpurçhase ...''),notthesoleproducttheconsumerwillreceive.fJ.
           Sim ilarly,apopup w indow thatappearsoverthetransaction sites'landing pagesappears
    as follow s:
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 9 of 38




     %.   C * '.'t&z:f'ar
                        ::t*fv.e.
                                noorv .;..                                                        / 4. E




                                                             1
                                                             I
                                                                   Nonce   1
                                                                           I                           '




                                                             . '                 >




                                                                                                       3




                                                                                                       j

                                                                                                       )




                                             rljlers ICFNUVFIFI 0.or , GCCBSSB       &   ,

                  Thetextin the pop-up reads,tiDriving a m otorvehicle w ithouta valid driver's Iicense,
    car registration or car title m ay beillegal,as isdriving with expired credentials. M otor
    vehicle servicesand applicationsm ustbe processed by an officialDM V location/w ebsite. The
    assistance and serviceson thissite simplify theprocessby providing personalized guides,
    documents,andlivesupportforafee.Thissitestoregsiclcookies,byclickingiiAccept''you
    acknow ledgethe statem entsabove and thatthis site isprivately owned and isnotaffiliated w ith
    norendorsed by an officialagency. To aid in thetask,our detailed website has com piled and
    liststhem ostim portantinform ation surrounding your m otor vehicle services,so you can
    ensurethe processishandled in a com pliantand tim ely m anner. D riving a m otorvehicle
    w ithouta valid driver's Iicense,car registration or cartitle m ay be illegal,asis driving with
    expiredcredentials.''4 PX1!58,Att.Q p.14.Again,thetextsandwichestheonlyvague




           4AsofM arch andApril2019, a sim ilarpop-up appeared only when the FTC investigator
    typed in a transaction site U RL directly;no pop-up appeared when she clicked a link from a
    feedersite.PX11529,43.InJuly2019,theinvestigatorvisitedthecar-relatedtransactionsites
    again and discovered D efendantshad added the pop-up quoted aboveoverthe firstpage
    regardlessofhow aconsumerreachedthesite.PX1:58.
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 10 of 38




     referenceto Eçguides''betw een bold-font,threatening language,and never statesthatconsum ers
     willreceive only aguide,nota m otor-vehicletransaction.s Id.
                   1.      Study Confirm s M otor Vehicle SitesM islead Consum ers
            Expertconsum er-perception testing confirm sthatD efendants'm otor-vehicle sites
     deceive alarge portion ofthe consum ersw ho encounterthem ,and nearly a1lofthe consltm ers
     whocompletetransactions.PX3!588-89,102-103.Dr.M ichelleMazlzrek,aprofessorof
     com putersciencew ho specializes in an interdisciplinary field com bining hzlm an-com puter
     interaction and com putersecurity atthe U niversity ofM aryland,tested one ofDefendants'motor
     vehicletransactionpaths.PX3152,15-18.Sheconductedbothpreliminaryin-personstudies
     and largeronline studiesto determ inehow consum erstmderstand the sites. fJ. The online study
     recruited 107 participants,who weredirected to role-play asa person w ho w antsto renew a
     driver'slicenseandaskedtointeractwithDefendants'websites.PX3!!53,69-70,85.The
     study dem onstratesthatconsum erswho encounterDefendants'm otorvehicle sites- particularly
     those who com pleted paym ent- overwhelm ingly believed the site would renew theirlicense,not
     simplysendthem aPDF Ssguide.''PX3!!88-89,102-103.Dr.M azurekusedtwosample
     groups,and 50% ofone group and 40% ofthe othercom pleted the transaction and tdpaid''
     Defendants.PX3!!85-86.Ofthosewhopaid,87.8% ofonesamplegroup and90% oftheother
     believedDefendants'siteshadactuallyrenewedtheirdriver'slicenses.PX3!88.Vel'yfew
     participants(6.1% ofonesamplegroupand24% oftheother)mentionedthesitecouldnotbe
     usedforlicenserenewal,wasnotgovernment-owned,orwasgenerallysuspicious.PX3!92.
            Dr.M azurek'stestsalso confirm ed the fine printon Defendants'sites isineffective. PX 3
     !593-99.M anyofDr.Mazurek'stestsubjectsnevernoticedorreadDefendants'purported
     çtdisclaim ers,''orread only the firstfew sentences,which did notalertthem to thetrue nature of
     thesite.PX3!595-99,
                       .seealsoPXl5:5(EûW henlreachedthepage,apop-upwindow appeared,
     w hich lclicked outofl'
                           ightaw ay w ithoutreading because itlooked like standard inform ation
     aboutthesite.'') Attheendofthestudy,Dr.M azurek specificallydirectedparticipantsto read
     thedisclaim ersand explain whatthey said;even afterdoing so,only 13.4% ofone sam ple and
     40% oftheothernotedthatthesitewouldnotrenew theirdriver'slicense.PX3!599.

            5The mobile versionsofD efendants'sitesbury a1lofthe ttfine print''atthe bottom of
     eachscreen,soconsumerswouldhavetoscrollthroughtheentirepagetoseeit.PXlAtt.Q
     PP.4-6.
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 11 of 38




                       2.     D efendantsSeek to Evade Scrutiny Prom pted by C hargebacks
                Unsurprisingly,Defendantshaveperpetualproblemswithchargebacks,seePX51515-18,
     A tts.A ,B ,which are reftmdscredit-card com paniesissue w hen consum erssuccessfully dispute
     transactions,PX7!9.Credit-cardnetworksmonitorchargebacksinpartbecausetheymaybea
     signthemerchantismakingunauthorizedchargesorusingdeceptivemarketing.PX71510-13.
     W henamerchantexceedssetratiosandlimits@.g.,Visa'scurrentchargeback-to-salesthreshold
     of0.99$,credit-cardprocessorsflagtheiraccountsformonitoring,suspension,ortermination.
     PX7:510-12.
                Defendants apparently attemptto avoid chargeback scrutiny by selling an identical
     product(f.c.,theirççguides'')ondozensofwebsites.PX1!:18-20,Atts.B,BH.Thisallows
     them to obtain m ore processing accountsforan identicalproduct,apractice known asSsload
     balancing.''SeePX11(Defendants'merchantaccounts);PX7!514-15(loadbalancing
     described).Indeed,severalpaymentprocessorstlaggedorshutdownDefendants'accountsfor
     suspectedloadbalancing.SeePX11,Att.C p.8(businessûdhasseveralaccotmtsonourportfolio
     andaIikelycandidateforloadbalancing''),Att.C p.30,Att.B p.119(prioraccountsé:declined
     .. .   for load balancing''and noting ofnew application,tçlt'sclearthatsinceldeclined the other
     account,theyjustfoundanothersignertoboardanew one''),Att.B pp.120-l23.Furthenmore,
     by breaking chargesinto two installm entsand refunding only the largerchargew hen challenged,
     PX115128-130,PX5Att.E p.3,Defendantsinflatetheirsalescounts(thechargeback-ratio
     denominator),whichdepressestheirchargebackratio.PX7::16-19.lndeed,Defendantspayan
     entitycalledétchargebackHelp,''whichadvertisesservicestohelpmerchantsétreduclel
     chargeback ratesby up to 40% and recoverrevenue lostdue to disputed transactions.'' PX 1
     :203;PX4:13.
                Despite Defendants'intensive effortsto evade chargeback thresholds,theirchargeback
     rates stillhoveraround 1to 2% ,abovethethreshold forincreased fraud scrtztiny. PX5 A tts.A ,
     B;PX75:8-12.TheirmerchantaccountstriggeredoneofVisa'schargeback monitoring
     thresholds64timesinjustthreeyears.PX5!18,Atts.C,D.Paymentprocessorshaveclosed
     m any oftheirm erchantaccounts,often citing chargeback problem s. PX 11 and Atts.A p.38
     (notingapplicantStwaspreviouslydeclinedforchargebacks'),B p.124,125-127,C pp.8,30,31
     (processoremailseekingchargebackreductionplan).
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 12 of 38




             B.     Defendants'Public BenefitsW ebsitesD o N otProvide the A ssistance They
                    Prom ise

             Defendantsalso operatedozensofw ebsitesthatprom ise to verify consumers'eligibility
     forpublicbenefits.PX1!525,134,Atts.H,BH pp.7-8.Thesesitesappearhighinsearchresults
     orsponsored linkswhen consum erssearch forw aysto obtain publicbenefhs;forexample,an
     FTC investigator'ssearch forEdsection 8 housing apply''on M ay 6,2019 returned Defendants'
     sitettsection-à-housing.org''asthetoplink.PX1!65,Att.U p.1;seealsoPX1!88,At4 AD p.1.         .


             Defendants'public benefitssitesofferto help constlm ersseeking governm entprogram s,
     such ashousing assistance,food stamps,M edicaid,orunem ploym entbenefits.See,e.g.,PX 1
     Atts.H,U,AD,AF,AH.Somearespecifctoaparticularservice(:.g.,PX1Att.H p.9);others
     offera m enu ofgovernm entprogram sw ith aprom inentheadlinè asking consum ersto EtSELECT
     THE SERVICE Y OU ARE LO OKIN G FOR .''6 f .g.,PX 1A tt.H pp.l,3. A llofD efendants'
     public benefitssites solicitconsum ers'personalinform ation. PX 1Atts.H ,U,AD ,A F,A H . .



             Clicking through to the data-entry portionsofDefendants'sites,consum ersencountera
     prominentheadlineinvitingthem tottFindOutIfYouAreEligiblefor(PublicBenefitl''orSsFind
     outifyouQualify ...''f.g.,PX1Atts.H p.5(kTindOutlfYouAreEligiblefortheM edicaid
     Program''),U p.2,AH p.lCsFindOutlfYou AreEligibleForTheFood StampsProgram W ith
     OurGuideByCompletingYourlnformationBe1ow'').Theform below containsfieldsfor
     consum ers'nam e, em ail,and zi
                                   p code,and appears above a large orange itcontinue >>''button.
     1d.
            Entering inform ation and clicking Sscontinue>>''on the initialform leadsto a seriesof
     screenssolicitingadditionalpersonalinformation.PX1!!71-72,116-117,Atts.U,AH.The
     sitesseek the consum er'sdem ographic inform ation,m edicaland health conditions,em ploym ent
     status,householdincome,injuries,healthinsurance,andcreditcarddebt.Id.1 Eachdata-

     6Some ofDefendants'sitestoutthatthe sitehashelped aspecific, largenllm berofconsum ers,
     wllich doesnotappeartochangefrom siteto site.#.g.,PX lAtt.H p.l(EEW ehavehelped
     234,932withVeteransBenefits''l;3(û:W ehavehelped234,932TexasResidentf').
     7Defendants'sitescontain linesofsm all-printtextatthe top and bottom ofthe page disclaim ing
     governmentaffiliation(forexample,dd-fhissiteisprivatelyownedandisneitheraftiliatedwith,
     norendorsed by,noroperated by any governm entagency. W eprovidetim e saving
     information.'').f.g.,PX1Atts.H,U pp.2-3,AH p.1.SimilartoDefendants'motorvehiclesites,
     such dddisclaim ers''are irrelevantto the sites'prom ise to provide an eligibility determ ination,
     regardlessofwhetherthey are privately ow ned,and are inconspicuously placed in sm allfont,
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 13 of 38




     gathering screen containsa bold headline above the form ,including,forexam ple,dsconfirm
     YourD ate ofBirth and Genderto V erify Eligibility,''ttconfil'm YourEligibility,''and é:confirm
     yourinform ation to getyourEligibility Guide.''Id.b
            A ftercollecting consum ers'data,the sitesdo notttconf'
                                                                  irm ,''ltverify,''ordscheck''
     consumers'eligibilityforpublicbenefits.PX1!576,121.Nordotheyprovideconsumerswith
     any persoqalized information based on the solicited data. lnstead,the sitesredirectconsum ersto
     apageinformingthem,forexample,tEYourguidehasbeensenttoyourEmail.''PX1!572-74,
     118,Atts.U p.29,AH p.24. Consum ers som etim esreceive an em ailfrom Defendantsw ith a link
     to dow nload a PD F guide containing publicly available,generalinformation aboutthe selected
     publicbenefit.gPX1!!75,120,Att.W .
            Like D efendants'm otor-vehicle and Iicensing sites,theirpublic benefitssites cause
     consum ercom plaints. From Septem ber30,2014 to O ctober30,2019,theFTC'Sconsum er
     response databasereceived 66 com plaintsreferencing one ofD efendants'public benefits
     websites.PX1:217.Most(25)concernedthewebsiteSssection-8-housing.org'  ,''thenext-largest
     groupsofcomplaintsrelatedtotdfood-stamps.com''(19)orttobamacare-guide.org''(9).PX1
     !!218-220.Somecomplainantsfoundthewebsiteswhenthey soughtinformationabouta
     benefitthrough an online search engine. f#. Som ereported they provided theirinfonnation to
     determ ine whetherthey w ere eligible forabenefit,and som e ofthose reported fearing identity
     theft.1d. In addition,m any com plaintsdescribed receiving unsolicited textm essages,em ails,
     and phone calls. 1d.

     w here constlm ers aretm likely to read them . 1d.A sdescribed below ,experttesting ofthe sites
     confirm ed thatm any consum ersdo notnoticeorunderstand these disclaim ers.
     8Cliclting on som e screenslaunchesa new w indow with a third-party w ebsite, while the oliginal
     window navigatesconsumerstothenextquestion.PX 1171,Att.U pp.13-14,16-17.For
     exam ple,on M ay 6,2019,w hen theFTC investigatoranswered lkYes''to tûAre you stnzggling
     withover$l0k in debt?''anew window IaunchedwithAccredited DebtRelief'slandingpage.
     ThepagepromisedtoEtReduceYourDebt& SeeHow MuchYouCanSave.''PX1!71,Att.U
     pp.13-14.
     9Forexam ple, afterthe FTC investigatorprovided inform ation on Defendants'site section-8-
     housing.com in M ay 2019,she received a PD F titled (dsection 8 H ousing''thatincludesgeneral
     informationabouthousingvouchers.PX1!75,Att.W .Notably,aftercompletingthe
     questionnaire on D efendants'food stampsw ebsitein September2019,the FTC investigator
     receivedthesameSection8guideinheremail.PX1!120,At4.AJ.Sheneverreceivedany
     guide aboutfood stam ps,nordid herfictitiousidentity receive any eligibility velification. PX 1
     !5120-121.
                                                    10
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 14 of 38




                       1.     Defendants SellConsum ers'D ata
                lnstead ofproviding theprom ised publicbenetitseligibility determ ination,imm ediately
     afterconsum ers leave one ofDefendants'publicbenefits sites,D efendantsand theirm arketing
     partnerssendthem unsolicitedtextmessagesandemails.PX1!!77,122-123,218-220,224.
     Forexam ple,rightahercom pleting transactionson Defendants'Section 8 and food slm pssites,
     theFTC investigatorbeganreceivingtextsandemails.PX11577,117,122-123,Atts.X,AK,
     AL.Theseincludedoffersforpsychiccounseling,job-search assistance,governmentgrants,and
     m ore.lo Id. Consum ershave also reported receiving spam texts and em ailsafterproviding
     informationonDefendants'websites.PX1::218-220,224.Thisspam islargelytheresultof
     Defendants selling consum ers'inform ation to third parties;D efendantshavereceived large
     deposits and wires from lead buyers,including brokerslike Precise Leadsand Adm ediary,and
     marketerslikeZipRecruiter.PX1!!203-204;PX4!10.
                D efendants'sitesdo notclearly disclose thatconsum ers are entering theirinformation for
     sale,ratherthan to obtain help w ith a benefit.See PX 1 Atts.H ,U ,A H. Theironly reference to
     data salesisa m ention ofiEM arketing Partners''in two places: a context-freem enu oflinksatthe
     bottom ofthe page,and in a sm allblock oftexton the screen thatsolicits consum ers'phone
     num bers.ll PX 1 Atts. U p.5,A H p.3. Forexam ple,on M ay 6,2019,the ûdcontactphone
     num ber''question on Defendants'Section 8 site appeared asfollow s:


     10Forexam ple, the FTC investigator'sundercoverem ailaccountsreceived em ails claim ing she
     hadwonprizesorwasowedtmclaimedfunds(c.g.,ddl amel,W eFoundaCheckinYourName
       CollectYourM issingChecki''(SCITIBANK CardCleared($1,000!)Congrats,L'
         .. .                                                              Namel!!...
     Aftercarefulconsideration,thetotalof$1,000 hasbeen loaded ontothisclearedCITIBANK
     Card.Getamoveon to thelirlkbelow toverify thiscard withthehighlighted requests.'')and
     othersofferinjpsychicservices(itetmeintroducemyself,1am thegrandMeditlm Diana,the
     famoussensitlvepsychic...lmportanteventsareaboutto happen in yourlife,NOM E (sic),and
     theonlywaytoflndoutwhattheyareisbyacceptingmyhe1g!'').PXlAtts.X p.2,AK p.1.The
     investigatorysundercoverphonenumbersreceivedtextsoffe* rlng grantm oney (:6$6,195in school
     grant$$could be availableifyouqualifyl''l,giftcardsCECLAIM :$500 Grocery GiftCard
     (Name)!ClickHere-> (URLI;''çil amel,YourW almartGiftCardIsReady!Start
     Here:gURLj''),andmore.PX1Att.AL pp.1-2.
     11Onesite(food-stamps.com)mentionsthird-partyoffersadjacenttothecentralform areaofthe
     page,saying,ltW e requestyourem ailso w e can em ailyou ourCom prehensive Guide,w e also
     ask a few personalquestionsso w e can custom ize thethird party offersand advertisem ents,we
     believe w e can assistyou,to yourspecific situation.'' PX 1 At4.A H p.1. The m ention isburied
     z

     in the m iddle ofa lengthy sm all-printblock oftext.Id. M oreover,even consum erswho read the
     textare unlikely to understand thatD efendantswillselltheirinform ation,nothelp them obtain
                                                       11
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 15 of 38




     '

         4- -J ()b 44!'s $*v'
                            rzc,':oc.;J.r.p48'ë                                                                          ' ' '.'.; '                    fy t!j
                                                         T+î1%:tm.e 'x*7e*e,G #** J*Y%Nx@'*'
                                                                                           .#< kgn*çseê-ltxogr.*re- + x>%%*ep.+ - **> **#+-.*

                                                  !E21I2N8
                                                  jI(1$l1 :
                                                                   @




                                                     Section8HousingInVirginia
                                                                                                                - Hyoufeorœ phme*          ?




                                                                                                                     '      M    #= Q           '




                                                                                                                                                    f


                                                        Section-8-housing.org,accessed M ay 6,2019

                         Thetextbegins,ûlplease check the box to continue. By clicking Scontinue,'lam
     providing expresswritten consentforsection-8-housing.org and ourM arketing Partnersto
     contactm e atthe numberprovided above via telephone,em ailortext...aboutvariousproducts,
     servicesand related m arketing/telem arketing offers.'' The lastlinein thisblock oftextreads,ttlf
     you choose notto continue,you w illstillreceiveyourfree guide by em ailshortly.'' See PX 1At4.
     U p.5. lm portantly,thissm all-printblock oftextneverstatesthatthe detailed inform ation
     collected on other screensw illbe sold,orthatconsum erswillnotreceive the prom ised eligibility
     detennination. fJ.
                        D efendants sold consum ers'inform ation to dozensofshady m arketers. Forexample,in
     atleastone instance,Defendantssold consum ers'inform ation to am arketerthe FTC hassued for
     sellingsham healthinsuranceplans.SeePXl!5221-223,Att.BF(Defendantssoldleadsto
     SimpleHea1thPlansLLC),   'FFC v.SimpleHealthPlansLLC,379F.Supp.3d1346(S.D.Fla.
     2019)(grantingpreliminaryinjunctionagainstSimpleHea1thdefendantsbasedontheFTC'S
     Section5(a)andTelemarketingSalesRuleclaims).TheFTC broughtsuitbecauseSimple
     Health lured consum ersto itsbogusplansthrough deceptive lead generation w ebsites,including
     Defendants'website obam acare-guide.org,thatpurportto provide inform ation about


     food stam ps,asthe textstatesthatthe site asksquestions(dso we can custom ize''the offers
     consum ersreceive.f#.

                                                                                               12
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 16 of 38




     com prehensive health insurance.lzId. In anotherinstance,the FTC hasalleged thatDefendants'
     clientA dM ediary boughtleadsitused to enrollfinancially vulnerable consum ersin purported
     ûûdiscountclubs''thatchargedconsumers'bankaccountswitiouttheirconsent.SeePX1:204;
     PX4!10(leadbuyerAdMediarypaidKatz'scompaniesmorethan$3million);SecondAmended
     Complaint,!543-45,193,FTC v.Hornbeam SpecialSituationsLLC,CaseNo.1:17-cv-03094-
     W MR (N.D.Ga.Nov.5,2018).
                   2.      Study C onfirm sD efendants'Public BenefitsSitesM islead Consum ers
            Dr.M azurek'sconsum er-perception testing confirm ed consum ersbelieve Defendants'
     publicbenefitssitesw illuse theirinformation to check theireligibility forbenefks,orto apply
     forthosebenefitsdirectly.PX3!106-107,120-121.Dr.Mazurekconductedapreliminaryin-
     personstudyandanonlinesurveyofoneofDefendants'Section8websites.PX31515-18.The
     study dem onstratesthatm ostconsum erswho reach D efendant'sbenefitssite,and particularly
     those who provide theirpersonalinform ation,believe the site willprovide an eligibility
     determination.PX3:!106-107.Indeed,abouthalfofparticipants-whethertheyentered
     informationornot-believedthesitewasgovemment-operated.PX35!109-1l0.
            The study also dem onstratesthatconsum ersdo notrealize thatD efendantswillselltheir
     sensitive inform ation to m arketers. W hen Dr.M aztzrek asked participantsto explain whatthe
     site would do,m ostm entioned checking eligibility,butlessthan 10% m entioned m arketing or
     advertisements.PX3!106.Hertestingshowsthatmostconsumersdonotreadthetextblock
     regarding D efendants'dsM arketing Partners,''asfewerthan 10% ofthosew ho reached the
     disclaimerpageclaimedtohavereaditfully.PX3!117.M oreover,Dr.Mazurekfoundthat
     even when she specifically directed participantsto read and explain the disclaim ertext,m any
     stilldid notm ention m arketing oradvertising,and m orethan 10% stillbelieved they would
     receivean eligibility determination.PX3:1l8-119.




     12In August2019 theFTC investigatorconducted an undercovertransaction on obam acare-
     guide.org,which prom ised to provide affordable health insurancequotes and asked whetherthe
     consum erw as an expectantparentorsuffered from a listofpreexisting health conditions,
     includingmentalillness,cancer,diabetes,arthritis,andurinaryanddigestiveissues.PX115104-
     110,Atts.AF p.5,AE.

                                                    13
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 17 of 38




     II.    THE DEFENDA NTS
                   The CorporateD efendants
            The 54 Corporate D efendants include threetypes ofcom panies: operating companies,
     transaction entities,and holding com panies.
            The operating com paniesperform the schem e'sfunctions. On PointGlobalLLC,On
     PointEmploymentLLC,andOnPointGuidesLLC (collectively,éçonPoinf')hirethewriters
     and developersw ho createthe guidesand w ebsites,and the telem arketersw ho take consum ers'
     com plaints. PX 1 Atts.E,F,AP. On PointsubsidiariesBella V istaM edia Ltd.d/b/a BV M edia
     and CarganetS.A .d/b/a 6 8 Labs rtm the operation'scallcenterand w eb developm entofficesin
     CostaRicaandUruguay,respectively.PX 1Atts.AQ,AS,AT pp.13-14;seealso PX1Att.AP
     pp.1-3,7-9(seekingphonerepresentativesinCostaRicaanddevelopersinUruguay),AU pp.53-
     58. W altham TechnologiesLLC,DG D M V LLC,On PointD om ainsLLC,FinalDraftM edia
     LLC,Cam bridge M edia SeriesLLC f/k/a License Am erica SeriesLLC,and lssue Based M edia
     LLC handle the operation'sadm inistrative tasks,including payroll,registering dom ain nam es,
     holdingcentralbankaccounts,andleasingofficespaceàndplivatemailboxes.PX1!180
     (domainnames);PX4!512-13(payroll/centralaccounts);PX9andattachments(mailboxes);
     PX12At4.C pp.17-22,35-40(leases);seealsoPXl3p.2.DragonGlobalLLC,DragonGlobal
     ManagementLLC,andDragonGlobalHoldingsLLC (collectively,EûDragonGlobal'')arethe
     schem e'scapital-raising arm . PX 1A tt.G . D irectM arketLLC isinvolved in selling the leads
     the operation'swebsitesgenerate. PX 1 A tts.A R,BF p.3.
            The transaction entitiesl3hold the schem e'sm erchantprocessing accounts and revenues
     inanestedlabyrinthofLLCSandbankaccounts.PX45!9-11,
                                                      'PX11andattachments;PX12and
     attachm ents;see also PX 12 Att.C p.72. The operating com panies'em ployees'names areon



     13The ddtransaction entities''are: Bluebird M edia LLC;BoratM edia LLC;Bring Back the M agic
     M edia LLC ;Cham etz M ediaLLC ;Chelsea M edia LLC;CoinstarM edia LLC;Dom ain
     D evelopm entStudiosLLC;Dom ain D ividendsM edia LLC;Eagle M edia LLC;Falcon M edia
     LLC;GN R M ediaLLC ;lsland M ediaLLC;Leatherback M edia Group LLC;M acau M edia
     LLC;CEG M edia LLC f/k/a M atzoh M edia LLC;M BL M edia;Orange and Blue M edia LLC;
     Orange GroveM ediaLLC;PantherM edia LLC;PirateM edia LLC;PivotM edia Group LLC;PJ
     Groove M ediaLLC;Sandm an M edia Group LLC;Shadow M edia LLC;SkylarM edia LLC;
     SlayerBilling LLC;SpartacusM edia LLC;Very Busy M edia LLC;W asabiM edia LLC;and
     Yam azakiM edia LLC.

                                                    14
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 18 of 38




     corporate papers form any ofthe transaction entities,l4 and they applied form erchantprocessing
     accotmtson behalfofthe transaction com panies.ls Compare PX 1Atts. E p.5(On Point
     leadership),AR (DirectM arketleadership),AU (employeeLinkedlnpages)withPX1Att.BB
     (corporatechart),PX11(merchantaccounts).
            Therem aining CorporateD efendantshaveno apparentactivities,butexistonly to hold
     and move assets,often offshore. Burton K atz's holding com pany Bronco Fam ily HoldingsLP
     (a/k/aBroncoHoldingsFamilyLP)isorganizedintheBahamasandholdsbankaccountsin
     Switzerland and N evis,along with holding Katz's interestin On PointGlobalLLC and other
     operatingcomparlies.PX1!191(moneytransfers),Atts.BA p.16(OnPointmembership);PX8
     pp.99-184;PX 12 Att.C pp.24,48,70-71,115;PX 13 pp.1-2. BrentLevison'sholding
     com panies,Delaw are partnership BAL Fam ily LP and N evis-organized Cardozo HoldingsLLC,
     receiveassettransfersand'
                             holdLevison'sinterestsinDirectM arketandOnPoint.PX1!193
     (moneytransfers),Att.BA p.16(OnPointmembership);PX12Atts.C pp.24,48,70-74,115,
     143(Cardozo),D pp.36-41(BAL).714MediaLtd.andM acMediaLtd.,bothBelizeanentities
     (PXI!1,PX12At4.C p.l43),holdElishaRothman'sandChristopherSherman'sinterestsin
     D irectM arketand Rothm an'sinterestin O n Point. PX 12 Att.C pp.24,48,70-74,115;see also
     PX1At4.BA p.16(OnPointmembership).RobertZangrillo'sholdingcompany,Delaware-
     14Forexam ple, CharlesOhana,an Onpointsoftware engineer,ison BoratM edia'sorganization
     papers(PXIAtts.AU pp.31-34,BB p.1);TehillaDrori,officemanager,isonlslandMedia's
     papers(PXIOAt4.B p.1;PX12At4.C pp.86-88);CandiceNestel,Onpoint'sçûsitemanager''and
     dddirectorofverticalmarkets,''isonpapersforVeryBusyM edia(PXIAtts.AU pp.1-2,5,11,
     BB p.3);GabrielPenaloza,Onpoint'sdirectoroffinance,isonShadow M edia'spapers(PXI
     Atts.AU pp.35-36,BB p.3);BrentLevison,Onpoint'sgeneralcounseland CAO,ison comorate
     docum entsforCham etz M edia,Chelsea M ediasEagle M edia,M BL M edia,and Bring Back the
     MagicMedia(PXIAtts.AU pp.13-14,BB pp.1-2;PX12Att.C pp.27-29,76-78);Arlene
     M ahon,Onpoint'sand W altham 's seniorvicepresidentoffinance,ison PJ Groove M edia's
     papers(PXIAtts.AU p.15,BB;PXl2Atl.C pp.l35-137);ChristopherSherman,Onpoint's
     directorofdataprocessing and DirectM arketteam m em ber,ison papersforPirate M ediaand
     GNR Media(PXIAtts.AR,AU p.44,BB p.2;PX11Att.B p.83;PX12Att.C pp.81-83);and
     Elisha Rothm an,also adirectorofdata processing and DirectM arketteam m em ber,is on papers
     forYamazakiMedia(PXIAtts.AR,AU p.39,
                                        .PX11Att.Ep.6).
     15Forexam ple, ChristopherShennan soughtaccotm ts forGN R M edia and PirateM edia;Charles
     Ohana forBoratM edia;CandiceN estelforV ery Busy M edia;BrentLevison forChelsea M edia,
     Eagle M edia,M BL M edia,and Bling Back the M agic M edia;G abrielPenaloza forShadow
     M edia;A rlene M ahon forPJ GrooveM edia and Cambridge M edia Series;Elisha Rothm an for
     Orange GroveM edia and Yam azakiM edia;and Burton KatzforFalcon M edia. PX lland
     attachm ents.

                                                   15
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 19 of 38




     organized On PointCapitalPartnersLLC,holdsZangrillo's interestin On Point. PX 1Att.BA
     p.16(OnPointmembershipl;PX12Att.C p.115(OnPointownership).Finally,Delaware-
     organized LicenseA m erica M anagem entLLC,and N evis-organized Blackbird M edia LLC and
     License Am erica HoldingsLLC,hold corporate assetsand interests,frequently offshore. PX 1
     ::189,201-201,Att.BG pp.16-20(LicenseAmericaHoldings'Nevisorganizationdocuments);
     PX 8 pp.48,108;PX 12 Att.C p.13.
                   1.     The CorporateD efendantsActasa Single O peration
            The Corporate Defendants form aw eb ofintegrated entitiesthatcarry outaunified
     schem e as described below .
            The C orporate D efendants operate under the com m on controlofthe lndividual
     D efendants,who are officersand ownersofm ultiple com orate defendants. Burton Katz,the
     operation'sprincipal,isthe CEO ofOn Pointand one ofthree venture partnersin Dragon
     G lobal,and hisLinkedln profile describes him asan ttlnternetEntrepreneur''who IeadsW altham
     Technologies. PX 1Atts.E p.5,G p.2,A U pp.16-17.The second Dragon Globalpartner, Robert
     Zangrillo,isboth Dragon Global'schairman/cEo and On Point'schairm an.l6 PX 1 Atts. G p.2,AU
     p.46. ArleneM ahon,On Pointand W altham 'slongtime CFO,isnow On Point'sseniorVP of
     fm ance and accounting. PX lAtt.AU p.28. Elisha Rothm an and ChrisSherm an are On Point's
     directorsofdataprocessing and also principalsatDirectM arket.PX 1Atts.AR,AU pp.39,44.
     BrentLevison isOn Point'schiefadm inistrative officerand generalcounsel.PX 1Atts.E p.5, AU
     pp.13-14. Katz,Levison,Rothman,and Zangrillo co-own On PointGlobal.PX 12 Att.C p.115.
     Katz,Levison,Rothm an,and Shenuan co-own License AmericaH oldings,CambridgeM edia Series,
     andDirectM arket,alongwith(spmetimesexcludingSherman)manytransactionentities.Id.pp.
     7,23-24,42,46,48,70-71,73,102,107-08,125,147-48,151-53. Katz and Levison m anaged
     On Point'sacquisition ofBV M edia and ()8 Labs,On Point'sLatin Am erican subsidiaries. PX l
     Atls.ATp.13-14(ç:costaRicanTechCompanyCelebratesGrandOpeningofNew Off5ce''),AU
     p.20($1G8Labshasbeenacquiredandisnow partofOnpointG1obal.'')
            The CorporateD efendantsshare em ployees.M any On Pointem ployeesidentify On Point
     astheiremployeron Linkedln,butidentify W althnm ,which handlespayroll,astheirem ployeron
     bank records. ComparePX 1 Att.AU pp.l1,13-14,24,28,31,39,44 with PX 12 Att.F pp.17,27,


     16Bob Bellack, Dragon Global'sthird partner,is On Point'scurrentCFO . PX 1Atts.E,G ,AU
     p.61.

                                                  16
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 20 of 38




     32-33,37,46,65,74,79,88,93,102,111,125,
                                           *seealsoPX4!13(W altham handlespayroll).The
     overlapping nature ofthe Corporate Defendantsand theiremployeescontinuesthroughoutthe
     schem e;On Pointemployee KarlaJinesta m anagesBV M edia,and On PointCA O BrentLevison is
     itsacting operationsm anager. PX 1Atts.E p.5,AU pp.13-14. Likew ise,Ram iro Baluga isOn
     Point'sseniorV P ofpublishing,CEO ofG8 Labs,and ateam mem berofDirectM arket. PX 1Atts.
     E p.5,AR.,AU pp.19-20. On Pointadvertiseson itsLinkedln and website fornew em ployeesatBV
     M edia and ()8 Labs.PX Atts.AP pp.1-3,7-9,AU pp.53-58. On Pointand Dragon Globalsharethe
     samerosterofûGadvisors''(who,indeed,usethesamephotographsontheirDragonGlobalandOn
     Pointwebsiteprofiles).PXlAtts.E p.5,G p.2.OnPoint'semployees,includingtheindividual
     defendants,organized the transaction com paniesthatobtained merchantand bank accounts.See
     notes14 and 15 supra;see also PX 1 Att.BB;PX 11and attachm ents;PX l2 and attachments.
     IndividualDefendantArleneM ahon overseesalmostallofthe operation'sbank accountsand uses
     herks@ issuebasedmedia.com''addressasthecontactformanyofthem.SeePX12(ArleneMahonis
     asignatory on 87oftheoperation'sdocumentedbank accounts),Att.D pp.1-28.W henKatz
     registemd DG DM V LLC to do businessin Florida,Dragon GlobalemployeeD ede Loftussigned its
     corporatepapers.PX 1 Atts.G p.2,AU p.26,BA pp.2-3.
            The CorporateDefendantsshareoffice spaceand addresses. On consum er-fàcing
     websitesand w ebsite registrations,theCorporateDefendantsdisplay addressesforprivatem ailbox
     rentalsand post-oftk e boxes.PX 1 Att.BH pp.1-6,PX9 and attachm ents. Docum entsprovided to
     obtain these mailboxesnorm ally listthe operation'sphysicaladdressaseitheritsformerheadquarters
     at425NW 26th St.inM iamioritscurrentheadquartersat350NE 60th St.inM iami(orin afew
     instances,thepersonalresidenceofan employee).PX9andattachments,PXIOandattachments;see
     alsoPXllAtt.Fp.25(April2017emailto apaymentprocessorstatingthatthemerchantcompanies
     ûiallworkoutof425NW 26th StreetinM iami'').Operatingcompany lssueBasedM edialeasedboth
     headquarters,including from a com pany organized by individualdefendantRobertZangrillo forthe
     property located at350 (
                            NE 60th. PX 1Att.BD pp.l,3-4,
                                                        .PX 12 Att.C pp.17-22,35-40,
                                                                                   *seealso PX l
     Att.AV p.1(Zangrillosocialmediapostshowing350NE 60thwith caption describingitas
     Er npoint'sheadquartersinM agicCity'').Thecompaniesalsousearecentlyopened satelliteoffice
     at900 N .FederalHighway in BocaRaton,which lssueBased M ediaalso administersand
     çtsubleases''totransactionentities.PXllAtt.A pp.30-37(lssueBasedM edialeased900N.Federal




                                                   17
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 21 of 38




     spacetoVery BusyM edia,YamazakiM ediabeginningonJanuary 1,20l8).Theenterprise's
     capital-raising division,Dragon Global,lists350 NE 60th asitsheadquarters.l? P1Att. AU p.59.
            The Corporate Defendantscom m ingle theirfunds. Thetransaction entitiescharge
     consumersviacredit-cardprocessing accounts.PX4!!9,l1;PX11andattachments.Theytransfer
     thefundstocentraloperating accounts,likeCambridgeM edia's.PX4!12.Often,thesefundsmove
     tluough severalaccounts,and som e Com orate Defendantshold m ultipleaccountsatdifferentbanks.
     18 See, e.
              g.,PX12 (listsofaccountsandaccountholders).Thedefendantsmovesignifkantsums
     intotheirpersonalandholdingcompany accounts,includingoffshoreaccounts.PX1!5191-196,
     PX8pp.3-42(M ahon), '42-98(Levison);99-184 (Katz),
                                                      '186-195 (Rothman).Theoperatingentities
     sometim espay and receive f'undsinterchangeably;forexample,both On PointGlobaland Issue
     Based M edia havepaid rentforan officespacein California,occasionally referencing Dragon Global
     inthepaymentsubjectlines.PX1!!199-200.DragonGlobalapparentlysubletthespacetoastartup
     company.PX115197-199.Thatcompany,intunz,paidrentinterchangeablyto On PointGlobaland
     Dragon Global.PXl!5197,199.
            The Corporate Defendantsshare operationsand coordinatetheir m arketing. Theweb-
     contentoperation presents itselfasûton Point''orûton PointGlobali''even the subsidiariesthat
     maintain separatenames,likeBV M edia,brandthemselvesastûanOnPointcompany.''PX1!165,
     Atts.AV p.4,AQ;seealsoIW.,Att.AU pp.19-20.Someoftheoperating companies'websitesuse
     thesametemplates. ComparePX1Att.AR (DirectMarket)withPX1Att.AS (G8Labs).
     EmployeesuseOn Point'snam e on theirLinkedln profiles,even when they perform functionsfor
     othersubsidiaries.PX1Att.AU;seealsoPX1Atts.AR,AS (team listingsforDirectM arketandG8
     Labs).lncontrast,theconsumer-facingwebsitesuniformly listonlytheshelltransaction companies'
     nam es. PX lAtt.BH pp.1-6. These consum er-facing websitesusecomm on templatesto sella single


     17On otherdocuments, DragonGloballistsaprivatemail
                                                      boxrental(e.g.,PX1!!l97,212,Att.BA
     pp.7-8)thatsendsmailtotheCaliforniahomeofZangrillo'slongtimeemployee.PX l!!213-214,
     Atts.BE (forwardingaddressisaresidenceownedbyW illiam andDianaLoftus),G p.2,AU p.26
     (Dianaçr ede''LoftusisDragon Globalemployee).
     ISForexam ple, on January 4,2019,OnPointGlobalLLC transferred $8million from itsaccount
     atW ellsFargo to a new ly opened accotmtin itsnam e atStm-rrust. TheO n PointSun Trust
     accotmtpurchaseda $7.2m illion CD from thebank,thenreceived a$7.2m illioniçcommercial
     loan advance''tw o w eeks later. In February and M arch,On PointG lobalSun Trustaccount
     wired over$1.5millioneachtoKatzand Zangrillo,over$1million to Rothman,over$300,000
     toLevison,and over$100,000 to Sherman,andtransferred millionsofdollarsintoOnPoint
     GlobalaccotmtsatbothlnternationalFinanceBankandW ellsFargo.PX4!514-15.
                                                    18
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 22 of 38




     product- thePDF ççguides.''PX 1!!19-20,25,Atts.B,C,H.lndeed,foratime,thettguides''were
     hosted onasinglewebsiteunderOnPointbranding,ûionpointguides.com.''PXl1524,138,Att.F.
            B.     The IndividualDefendantsBehind the Operation
                   1.     Burton K atz
            Burton Katz isthe architectand leaderofD efendants'schem e. A sdescribed above,he is
     CEO ,owner,partner,orm anagerofm any ofthe Corporate D efendants,including operating
     com paniesO n PointGlobal,Dragon Global,lssue Based M edia,DG DM V ,W altham
     Technologies,D irectM arket,BV M edia,Cam blidge M edia Series,and a num berofthe
     transactionentities.PX1!143,Atts.E p.5,G p.2,ATp.13,AU p.16-17,BA p.3,BB;PX12Att.
     C pp.7,23,42,46,48,69,70-74,102,107-08,115,125,132,144,147-48,151-53;PX 13 p.2.
     Bank docum ents listhim as tlltey Executive''ordtow ner''w ith Edcontrolofthe Entity''forDG
     DM 'V,Cam bridge M edia,and Issue Based M edia. PX 12 A tt.F pp.32,55,79. He hasobtained
     atleastone private m ailbox rentaland three m erchantaccountsand isa signatory on 27 bank
     accounts. PX 9 and attachm ents;PX 11 and attachm ents;PX 12 and atlachm ents. K atz,orhis
     holdingcompanyBronco Family,hasreceived over$2.5 million from theotherCorporate
     Defendants'accounts.PX1!191.
            Katzhasknown aboutand controlled hisoperation'sdeceptive m arketing since its
     inception;indeed,in 2011,he exchanged em ailswith associates aboutthe design ofthe Ssdriver's
     license form ''and ir riverslvicenses.org.'' PX lAtt.BG pp.2,5-7. On oneem ailchain,an
     associate told Katz,($lelim inated the questions aboutchild support. W hy? 1believe ifsom eone
     isfilling outthisinfo underthe auspicesorbeliefofgetting his orherlicense,the child support
     could cause them to abandon theregistration process. W ho w antsto adm itto being in trouble
     w hen a1lthey w antisa license?'' PX lAt4.BG p.2. The exchange dem onstratesthatK atz and
     hispartners notonly knew their sitesm isled consum ers,butintentionally designed them to do so.
            Katz'ssocialmedia postingsalso dem onstrate his centralinvolvem entin and knowledge
     ofthe schem e'sactivities. Forinstance,hisLinkedln page describesOn PointG lobal'sEtcore
     productsets''as:1100sofreference guides,instructionalbooks,and digitalservices''and its
     businessm odelasttleveraging prem ium and contextualdom ain nam es''to build a tthighly
     m onetizable dsignalGraph'''w ith consum erdata. PX 1 Att.A U p.16. K atz also claim shis
     companiesSscurrentlyacquirel)30,000new consumerrecordseachday''throughwebsitesthey
     own and operate,and thathe iicreated anetwork ofw eb properties''and EEachieved successby


                                                   19
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 23 of 38




     building a scalableCustom erA cquisition and D ata M onetization Platform .''lg PX 1 Atts. D,AU
     p.17. Katz'sw ebsite sayshe ûûpartnered w ith Dragon Globalto acquire and operate Onpoint,a
     portfolio ofconsum erwebsites,to develop digitalproductsand servicesin the fast-growing
     online motorvehicle sector.'' PX 1 Att.D ;see also l
                                                        'd.,Att.G p.4.20 In January 2019, On Point
     G lobal'sFacebook accountposted a picture ofK atz w ith the caption Ssl-lappy birthday to our
     fearlessIeader@burtonkatzmiami.''PX1Att.AW p.3.Inaddition,BV Media'swebsiteposted
     a picture ofKatz and Levison ataribbon-cutting cerem ony. PX1Att.AQ p.
                                                                          3.
            Thiscase isnotK atz'sfirstencotmterwith the FTC . ln 2014,he entered a stipulated
     permanentinjunctiontosettletheFTC'Sallegationsthathecrammedunauthorizedchargeson
     consumers'mobilephonebills.AmendedCompl.(Dkt.88,June16,2014)andStip.FinalJudg.
     andOrderforPermanentlnj.andOtherEquitableReliefastoDefs.BurtonKatzandJonathan
     Smyth(ddorder'')(Dkt.132,Oct.16,20l4),FFC v.AcquinityInteractive,LLC,etal.,No.0:14-
     cv-60166-SCOLA/OTAZO-REYES (S.D.F1a.).TheOrderprohibitsKatzfrom making
     misrepresentationstoconsumers,andsubjectshim toongoingcompliancemonitoring.Orderpp.
     3,7-12.21 Pursuantto the Order, in O ctober2015,K atz subm itted a sw ol.
                                                                             n compliance reportto
     the FTC,in which he wasrequired to ûiidentify a11business activities,including any businessfor
     which such Defendantperform sserviceswhether asan employee orotherwise and any entity in
     which such Defendanthasany ownership interest.'' PX l3;Orderpp.8-9.
            K atz failed to fully disclose hisownership interestsand business activities,m entioning
     only lssue Based M edia,DG D M V,and Bronco H oldingsFnm ily and stating thatBronco only
     held a çépassive,m inority interestin othercom paniesasa seed/angelinvestor.'' PX 13 p.2. Katz
     also falsely claim ed thathe did nothold any operational,executive offk er,m anager,or
     em ployee positionsw ith such com panies,and thathe was notinvolved in them arketing ofany
     productsotherthan practice driving teststhrough DM V .com . 1d.pp.2-3. ln fact,K atz and On


     19A third-party w ebsitecontaining K atz,sbiography statesthatK atz ;(.
                                                                           started Onpointin 20llat
     a table in Starbucks.'' PX 1Att.A X p.2.
     20K atz'sprofileon Dragon Global'sw ebsite also statesthatK atz (dis an experienced
     entrepreneurin consum ersoftware and digitalm arketing including lead generation,e-com m erce,
     and m obile service.'' PX 1A t4.G p.4.
     21The evidence described in tilisM em orandum also dem onstratesthatKatz isviolating the 2014
     Order. Therefore,the FTC intendsto tile acontem ptm otion in the originalaction oncethe
     Defendantsin thism atterhave been served and thedocketisunsealed.

                                                    20
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 24 of 38




     Pointbeganoperatingthedliver'slicensewebsitesasearlyas201l(PXIAtts.AU p.67,AX p.2,
     BG pp.1-7),andKatzownedand/ormanagedseveralotherentitiesatthetime,including
     BlackbirdMedia,CambridgeMédiaSeries(f/k/aLicenseAmericaSeries),CEG Media(f/k/a
     M atzohMedia),FalconM edia,andLicenseAmericaHo1dings.22 PX1Atts.BA p.18
     (CambridgeM edia2013),BB (CambridgeMediai icenseAmericaSeries2011);PX8pp.104,
     106-107(LicenseAmericaHoldings2014),107-108(BlackbirdM edia2014);PX11Atts.B
     pp.24-25,84-85,97-98(FalconM edia2014),E pp.7-10(FalconM ediaandMatzohMedia
     2015).lndeed,asrecentlyaseightmonthsbeforesigningthecompliancereport,Katzobtained
     m erchantaccountsforFalcon M ediaand M atzoh M edia underthe D BA S
     dlregisterm yvehicle.org,''iscartitles.org,''and tdaddresschangese> ice.org''- none ofwhich relate
     to hispurported product,practice driving tests. PX 11A tts.B pp. 24-25,97-98(applications
     signedM ar.17,2014),E pp.7-10(applicationssignedJan.28,2015andFeb.13,2015).
                    2.     RobertZangrillo
            RobertZangrillo,a M iam i-based investorand realestate developer,hasfacilitated the O n
     Pointschem e'sfunding and operation since atleast2015. PX 1Atts.BB,BA pp.7-8,16,AU
     pp.46;seealsoPX1Atts.BA pp.2-3(DedeLoftuslistedonpapersforDG DM V in2015using
     @dragonglobalemail),G pp.2-3(ZangrillofoundedDragonGlobalandDedeLoftusworksthere).
     He co-ow nsOn PointG lobalthrough hisholding com pany,O npointCapitalPartners. PX 1 Atts.
     BA pp.16,7-9;PX l2 Att.C p.115. Zangrillo also co-ow nsDG DM V with K atz, and the
     signature card foritsbank accountlistshim as ttM gr/ownerw ith Controlofthe Entity.'' PX 12
    A tt.F p.55. Additionally,he founded and co-ownsthe Dragon G lobalentities,in w hich he,
     Katz,and On PointCFO Bob Bellack form the ttventureTeam .'' PX lAtt.G p.2. Zangrillo has
    been On PointG lobal'sChairm an since January 20l8 and theFounder,Chairm an, and CEO of
    Dragon Globalsince February 2012. PX 1Att.AU p.46.




    22Katz's Orderalso required him to distributetheOrderto otherpn'ncipalsorofficersof
    businessesheowned orm anaged,and submitproofofthedistribution to the FTC . Orderpp.7-9.
    KatzsubmittedonlyasingleOrderacknowledgmentfrom hiswife,MarjanKatz,eventhough
    otherIndividualDefendantswereofficersofhisbusinessesatthetime(ag.,ArleneMahonwas
    CFO ofW altham TeclmologiesandOnPointGlobal).PX13p.6;PX1Att.AU p.28.
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 25 of 38




            Zangrillo acquired office space forOn PointGlobal'scurrentheadquartersthrough an
     LLC he organized.z3 PX 1Att. BD pp.l,3-4. ThatLLC leasesthe space to lssueBased M edia.
     PX 12 A t4.C pp.35-40. Zangrillo also arranged forthe property'sexteriorm ural. PX 1A t4.AV
     p.1. H e is asignatory orcontad person on two bank accounts,including DG DM V 's,and has
     personallyreceivedover$2millionfrom theCorporateDefendants.PX1:192;PXl2and
     attachm ents. Zangrillo isdirectly involved in the schem e'sonline operations: heobtained
     privacy servicesforonpointguides.com ,w hich hosted Defendants'PD F reference guidespriorto
     September2019.PX1!524,138,180,Atts.F,AZ p.13.lndeed,hissocialmediaposts
     dem onstratehisknowledge ofhis com panies'activities,using the sam e language asK atzto
     describe On Point'soffering ofkkreference guides''and m onetization ofconsum erdata. PX 1 Att.
     A U pp.46-47. In addition,in January 2018,Zangrillo posted a picture on his Instagram profile
     featuring him and Katz in Unzguay,where On Pointsubsidialy 6 8 Labsoperates. PX 1 Atts.A S,
     AV p.2.
            N otably,Zangrillo wasrecently indicted forbribery and fraud aspartofa college
     adm issions schem e. See Dep'tofJustice,InvestigationsofCollege Adm issionsand Testing
     BriberyScheme,availableathe sr//www.
                                        justice.gov/usao-ma/investigations-college-
     adm issions-r d-testing-bribea -schem e,
                                            'United States v.Sidoo,etal.,CaseN o.1-19-cr-10080,
     lndictment!217(D.Mass.),availableathtTsr//www.justice.gov/usao-mipress-
     re1ease/5le/1212206/download. He isaccused ofpaying a co-conspiratorto falsify his
     daughter'scredentialsandbribingauniversitytoobtainhisdaughter'sadmission.1d.!217.
     The Departm entofJusticeallegesthatZangrillo asked hisco-conspiratorwhatliehe should tell
     the1RSabouthispaymentstotheco-conspirator'ssham charityiijustsolknow wehavethe
     story straight,''and agreed to claim thathisbribeswere actually donationsto help (dunderserved
    kids.''1d.!240.
                   3.     BrentLevison
            BrentLevison,an attorney,hasbeen deeply involved the Corporate Defendants'scam
    sinceatleast2013.See,e.g.,PX 11andAt4.A p.12(Levison soughtprocessing accountsasearly
    as2013).LevisonhasbeenOnPoint'sChiefAdministrativeOfficerandGeneralCounselsince
    2017,andisthe(sactingoperationsmanagerfor(its)CostaRicaoffice.''PX1Atts.E p.5,AU

    23zangrillo usesthe ttM agic City''brand nam e forDragon Global'srealestate investm entsand
    projects.SeePX1Att.AU p.46.
                                                   22
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 26 of 38




     pp.13-14. He co-ownsand m anagesoperating comparliesOn PointGlobal,Cam bridge M edia
     Series,On PointGuides,and D irectM arketand itssubsidiaries,along with severaltransaction
     entities. PX 1 Atts.BA p.16,BB;PX 12 Att.C pp.2,7,23,24,26,42,46,48,69,70-74,102,
     107-08,110,115,125,132,144,147-48,151-53;PX 12 At4.F pp.l7,32,37,52,60,129-131.
     Levison frequently appears asthe signerorauthorized person on Corporate Defendants'
     corporate filings and has obtained atleastfourofthe operation'sprivatem ailbox rentals. PX 1
     A tt.BB;PX 9 and attachm ents. Levison signed the lease agreem entsforO n PointGlobal's
     form erand presentheadquartersin M iam i. PX 12 A tt.C pp.35-40,17-22. He also obtained 18
     m erchantaccountsforthe Com orateD efendantsand isa signatory on 30 corporate bank
     accounts. PX 11and attachm ents;PX 12 and atlachm ents. M oreover,he and hispersonalholding
     companyreceivedover$1millionindistributionsfrom theCorporateDefendants.PX1!193.
            Levison isalso closely involved in the schem e'sonline activitiesand in the callcenter
     thatreceivesconsum ers'com plaints. H e hasregistered 177 ofthe operation'sdom ain nam esfor
     privacyprotectionthroughDomainsByProxy.PXl!180,At4.AZ pp.4-6.OnLinkedln,he
     claimstotloverseeglthee-commerceandproductfulfillmentteams''andûdmanagellthelegal,
     complianceandregulatorymatters...gandladministrativefunctions''forOnPointGlobal.PX1
     A tt.AU p.14. Levison also operatesa personalwebsite where hehastouted O n PointGlobal's
     acquisition ofBV M edia,the Costa Rican callcenter. PX 1 At4.AT p.13.24 Levison'sLinkedln
     profile highlightshisrole there as responsibility forikdevelopm entofoffice facilities,resources,
     callcenterorganization and billing and paym entprocessing.'' PX 1 Att.A U p.14.
                   4.      Elisha R othm an
            ElishaRothm an isan ownerofCorporate D efendants and overseestheirlead generation
     activity.Rothm an hasbeenOnPoihtGlobal'sDirectorofDataProcessing since2017 and one
     ofDirectM arket'sprincipalssince 2016. PX 1 Atts.AR,AU p.39. He co-ownsand m anages
     operating com panies On PointGlobal,Cam bridge M edia Series,D irectM arketand its
     subsidiaries,and som e transaction entities. PX 1Atts.BA p.16,BB;PX 12 A tt.C pp.7,23,24,
     42,46,48,69,70-74,102,107-08,115,120,125,144,147-48,151-53,162,
                                                                   *PX 12 A t4.F pp.32-
     33,83-85,106-109. Rothm an'sLinkedln profile statesthatddDirectM arketisa rapidly growing,
     irm ovative,and scalable Custom erAcquisition and DataM onetization Platform efficiently

     24Levison'swebsite also statesthathe isan Eûow ner, operator,investorand executive in the e-
     com m erce,m obile,contentm edia and directm arketing industries.'' PX 1Att.A T p.6.

                                                    23
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 27 of 38




     turning high volum etransactionalclicksinto life-tim e value custom ers.'' PX 1A tt.AU p.39. He
     sectlred fourprivatem ailbox rentalsand seven m erchantaccounts,and he is a signatory on 19
     bank accountsforthe Corporate D efendants. PX9 and attachm ents;PX 11 and attachm ents;
     PX12 andattachm ents.Rothm an hasreceived over$1.5million in distributionsfrom the
     CorporateDefendants'accounts.PXl:195.
                   5.      Christopher Sherm an
            ChristopherSherm an,likeRothm an,hasbeen a DirectorofD ata Processing atOn Point
     G lobalsince 2012 and one ofDirectM arket'sprincipals. PX 1Atts.A R,A U p.44.H e co-owns
     D irectM arketand itssubsidiaries,along w ith som elansaction entities. PX 1 Att.BB;PX 12 A tt.
     C pp.7,42,46,48,69,70,72-73,80,102,107-08,147-48. Sherm an obtained threeprivate
     m ailbox rentalsand eightm erchantaccountsforthe Cop orate D efendants,and he isa signatory
     on five com orate bank accounts. PX9 and attachm ents;PX 11and attachm ents;PX 12 and
     attachm ents. H e registered 85 ofthe operation'sdom ain nam esforprivacy protection. PX 1
     !180,Att.AZpp.9-10.Shermanhasreceivedmorethanahundredthousanddollarsintransfers
     from CorporateDefendants'accounts.PX1:196.Sherman'sLinkedlnlistsSSCPM ''(i.e.,cost
     perthousand,am arketing term used to denotethe price ofadvertising im pressionson a
     webpage)andtlEmailM arketing''ashisspecialtiesandshowsthatheisamemberofseveral
     lead generation groups. PX 1 Att.AU p.44.
                   6.      A rlene M ahon
            ArleneM ahon isa certified public accountantwho hasbeen one ofKatz'stop lieutenants
     since atleast2011. PX 1A t4.AU p.28. M ahon hasbeen the SeniorV icePresidentand CFO of
     W altham Technologiessince 2010,and the SeniorVice PresidentFinance and Accounting ofOn
     PointG lobalsince2011. 1d. Additionally,M ahon signed bank docum entsforCorporate
     Defendants thatidentify herasa çtkey executive with controlofthe entity''foroperating
     com panieslssue Based M edia,DG DM V ,Cam bridge M edia,and m any transaction entities:
     PX l2 Att.F pp.l7,32-33,37,55-56,60,74,79,88,93,120,125. She co-ownsW altham
     Technologieszsw ith herhusband,RobertM ahon,and isthem em berand m anageroftransaction
     entity PJGroove M edia. PX 1A tt.BA pp.l1-12;PX 12 Atts.C pp.133-137,F pp.102,110-111,


     25w hile bank and cop orate recordsreflectthatArleneM ahon and RobertM ahon co-own
     W altham Technologies,Katz has also represented thathe ownsW altham Technologies. PX 1
     At4.AU pp.l6-17.

                                                   24
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 28 of 38




     133-134. M ahon hasobtained a post-office box and fourm erchantaccountsforthe Com orate
     Defendants,and she isa signatory for87- alm ostall- ofCorporate Defendants'known bank
     accounts. PX 9 and attachm ents;PX 11 and attachm ents;PX 12 and attachm ents. She has
     registered 200 ofthe operation'sdom ain nam es forprivacy servicestluough Dom ainsBy Proxy.
     PX1!180,Att.AZ pp.1-3.
            M ahon'sLinkedln profile statesthatshe has(dbeen working togetherwith the leadership
     team forthepast8 yearsto grow ''On PointG lobal,and partnersw ith the leadership ddasa trusted
     advisorto fonuulate,ensure and im plem entrelevantbusinessstrategies,financialreporting,
     strategic planning support,treasury m anagem entand globalfinancialprocessesand controlsthat
     drive positive top and bottom -lineoutcom es while m inim izing risk. ln interfacew ith a1linternal
     andexternalstakeholder,andasset,payrollandtaxpartners,tofosterconsensus-based(sicl
     organizationalalignm enttow ard acom m on vision.'' PX 1 Att.A U p.28.
                                              AR G UM ENT
            TheFTC seeksexpartepreliminaryinjunctiverelief,includinganassetfreeze,
     appointm entofa tem poraly receiver,and im m ediate accessto Defendants'businessprem ises,to
     preventthe D efendants from dissipating assets and destroying evidence. As setforth below,the
     evidence ovem helm ingly supportsentry ofthe proposed TRO .
     1.    THIS COURT HAS THE AUTHORITY TO GM NT THE REQUESTED RELIEF.
           Section 13(b)oftheFTC Act,15U.S.C.j53(b),authorizestheFTC toseek,andthis
     Courttogrant,preliminaryandpennanentreliefenjoiningviolationsoftheFTC Act.SeeFTC
     v.Gem Merch.Corp.,87F.3d466,469(11thCir.l996)(Eû(A1districtcourtmayorder
     prelim inaly relief,including an assetfreeze,thatm ay beneeded to m akepermanentrelief
     possible.'').W ith thatauthoritycomesthepowerto grantddancillaryrelief,including freezing
     assetsandappointingaReceiver.''FTC v.USA Fin.,LLC,415 F.App'x 970,976(11th Cir.
     2011)(quotingFFC v.ULS.Oiltf GasCorp.,748F.2d 1431,1432 (11th Cir.1984)).
     II.    TH E EVIDENCE JUSTIFIES ENTRY OF A TEM PO M RY RESTR M NIN G
            O RD ER AND PR ELIM INA RY INJUN CTIO N.

           iigljndeterminingwhethertograntapreliminaryinjunctionundersection 13(b),adistlict
     courtmust(1)detenninethelikelihoodthattheFTC willultimatelysucceedonthemeritsand




                                                     25
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 29 of 38




        (2)balancetheequities.''z6 FTC v.IABM ktg.Assoc,LP,746F.3d 1228,1232(11thCir.2014);
        FFC v.WorldPatentMktg.,Inc.,No.17-CV-20848,2017W L 3508639,at*11(S.D.Fla.Aug.
         16,2017).TheFTC satisfiesbothprongs.
               A.     TheFTC Is Likely to Prevailon the M erits
               The FTC need only prove a likelihood ofsuccess,nota ttsubstantiallikelihood,''as
        privatelitigantsmust.FTC v.SterlingPreciousMetals,LLC,894F.Supp.2d 1378,1383(S.D.
        Fla.2012).TheFTC satisfiesthisstandardbyestablishingEûsomechanceofprobablesuccesson
        themerits.''FFC v.World WideFactors,Ltd.,882F.2d344,347(9thCir.1989).Theevidence
        used to supportsuch a showing can include ddaffidavitsand hearsay m aterials.'' FFC v.Primary
        Group Inc,2015W L 12976115,at*4(N.D.Ga.June8,2015)(quotingLeviStrauss(:tCo.v.
        Sunrise1nt1Trading,51F.3d982,985(11thCir.1995:.
               H ere,the evidence unequivocally establishesthatthe Defendantsviolated theFTC A ct
    '
        both through theirdeceptive online m arketing and theirunfairsale ofconsum ers'personaldata.
        Additionally,theCorporateDefendantsarejointlyandseverallyliablebecausetheyoperatedas
        acommonenterprise,andthelndividualDefendantsareliableforbothinjunctiveandmonetary
        reliefbecause they had authority to controlthe entem rise and knowledge ofits unlawfulacts.
                             D efendantsV iolated the FTC A ctThrough Their D eceptive
                             M arketing ofO nline iffluides''
               Defendants'deceptive conductviolatesthe FTC A ct,which prohibitsSsdeceptive actsor
        practicesinoraffectingcommerce.''15U.S.C.j45(a)(1).Deceptionoccurswhen:
        (1)defendantsmakearepresentationoromission;(2)thatislikelytomisleadconsumersacting
        reasonably;and(3)thatrepresentationoromissionismaterialtoconsumers'decisions.FFC v.
        Tashman,318 F.3d 1273,1277 (11th Cir.2003),.FFC v.TransnetWirelessCorp.,506F.Supp.
        2d 1247,1266-67(S.D.Fla.2007).Consumersaretéactingreasonably''ininterpretingan
        advertisem entto convey a particularclaim ifatleasta ktsignificantm inority''ofconsum erstook
        awaytheclaim.MatterofcltdaleAssociates,Inc.,103F.T.C.110,17711.20(1984)
        (explainingthatareasonableinterpretationisonesharedbymorethananinsignificantand
        unrepresentativesegmentofconsumersl;seealso,e.g.,FirestoneTiretoRubberCo.v.FFC,481
        F.2d246,249(6thCir.1973)(10-15% issubstantiall;BenrusWatchCo.v.FFC,64F.T.C.1018,

        26The FTC, unlikeprivateplaintiffs,neednotestablishirreparableharm toobtaininjunctive
        rélief. 1AB Af/c/g.Assoc.,746 F.3d at1232.

                                                      26
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 30 of 38




     1032,1045(1964),aff'd,352F.2d313,319-20(8thCir.1965)(14% issubstantial).1(A
     representation ism aterialifitisofa kind usually relied upon by a reasonably prudentperson.''
     TransnetWirelessCorp.,506F.Supp.at1266(citingFFC v.JordanAshley,Inc,No.93-2257-
     CIV,1994W L 200775(S.D.Fla.Apr.5,1994:.Theevidenceestablishesa1lthreeelementsfor
     both Defendants'licensing and m otor-vehicle sites,and theirpublicbenefitssites.
                           a.     Deceptive M otor Vehicle and O ther State Licensing W ebsites
            A sdesclibed in Section l.A above,D efendants'licensing and m otor-vehicle sites
     representthey w illprovide state services- c.g.,renew ing a driver'slicense orproviding a fishing
     license. They plzrchase search-engine advertising to placetheirsiteshigh in theresultswhen
     consllm erssearch forw aysto conductthesetransactions,and those search results link to official-
     Iooking,often tt.org''feederw ebsites,leading consum ersto trustthe sites. The sitesprom inently
     claim consum erscan SsRenew yourLicense,''EtRenew CarRegistration,''and ddskip the Line''to
     conductDM V transactionsorgetotherstate licensesonline. Throughoutthe transaction,
     Defendants'websites solicitinform ation consum erswould expectto provide to a statelicensing
     orm otorvehicle website. However,Defendantsneverprovidetheprom ised serdces,instead
     sending only a PD F ofgeneral,publicly available infonuation. lndeed,thevery nature and cost
     ofD efendants'édservice''dem onstratestheirdeception;consum ersare tm likely to know ingly pay
     nearly $30 forinfonuationthey can obtain forfreefrom apublic source.
            The evidence show sthatDefendants'licensing and m otorvehicle sitesoverwhelm ingly
     m islead consum ers,atpercentagesfarabovethose courtsand the FTC have found ûtsignificant.''
     See,e.g.,TelebrandsCorp.,140F.T.C.278,325(2005)(10.5% issubstantiall;FirestoneTire,
     481F.2dat249(10-15%).AsdescribedinSectionl.A.1above,an expert'sstudydemonstrated
     thatnearlyhalfoftestsubjectspaidforDefendants'services,andofthem,morethan80%
     expected to receive a renew ed license,nota PDF lsguide.'' None ofthe pum orted disclaimers
     rem edied thism isrepresentation because consum ersdid notnotice them ,and m any failed to
     understandthem even when theywerepointed out.PX3::93-99,l16-1l9.Defendants'sites
     thusexem plify longstanding law thatdisclosuresareineffective ifthe netim pression ofthe
     m arketing isneverthelessm isleading.F FC v.World PatentM ktg.,Inc.,CaseN o.17-CV -20848,
     2017WL 3508639,at*13(S.D.Fla.Aug.16,2017)(quotingFFC v.Cyberspacccom LLC,453
     F.3d 1196,1200(9thCir.2006:.lndeed,asdesclibedinSectionl.A.2above,theFTC received
     m ore than 900 com plaintsfrom consum ersthatD efendantsdid notprovide the serdces

                                                    27
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 31 of 38




       consum ersexpected. Even m ore consum erscom plained to theirbanksand credit-card
       com panies,causing Defendantsto facehigh chargebacksand,in m any instances, lose m erchant
       accountsaltogether. See Section 1.A .2 supra.
              A claim ismaterialifittçaddressleslthecentralcharacteristicsoftheproductorservice
       offered.'' W orld Patent.
                               Af/c/g.,2017 W L 3508639,at*11. Here,D efendants'm isrepresentations
       concem ed the essentialnature ofthe servicesconsum erssought. Because such a claim isofa
       kind norm ally relied upon by a prudentperson,Defendants'm isrepresentationson theirlicensing
       and m otorvehicle sitesare m aterial. See TransnetW ireless Corp.,506 F.Supp.2d at1266.
                                     D eceptive Public BenefitsW ebsites
              A sdescribed in Section I.B.above,Defendants'public benefitswebsitesclaim they will
       verify orconfirm consum ers'eligibility forpublic benefits. They appearhigh in search results
       and often use iç.org''dom ain nam esthatappeartrustw orthy to consllmers. The sitescontain a
       brightly-colored tlEligibility''button undera headline CISELECT THE SERVICE Y OU A RE
       LOOK IN G FOR''ora bold headline stating,forexample,ttFind OutlfYou Are Eligible for
       (PublicBenefitq.''lmportantly,consumerswhoclickthroughDefendants'form seea
       representation on nearly every screen thatinstructsconsum erto provide inform ation to,for
       exam ple,ttverify eligibility.'' However,Defendantsdo notverify consum ers'eligibility,and
       instead m erely em ailconsum ersa PDF ofgeneral,publicly available inform ation.
              Study evidence and consum ereom plaintsshow thatD efendants'public benefitsw ebsites
       m islead constlm ers. A sdescribed above in Section I.A .B.Z,despite Defendants'sm all-print
       tEdisclosuresr''m any consum ers believe the sitesw illcheck theireligibility forpublic benefits
       anddonottmderstandthattheirinformationwillinsteadbesoldtomarketers.PX315120-121.
       These sndingsare confirmed by consum ercom plaintsstating thatconsum ersthought
       D efendants'sitesw ould check theireligibility forpublic benefits. Aftervisiting D efendants'
       publicbenefitswebsites,m any consum ersreported fearing identity theft.
              D efendants'm isrepresentationsare m aterialbecausethey concern the core characteristics
       ofthe servicesDefendantspurportto offer- a centralelem entofconsum ers'decision to provide
   '

       theirinfonnation.InreSouthwestSunsites,Inc,105F.T.C.7,149(FTC 1985)($$A material
       representation orpractice isonethatislikely to affecta consum er'schoice oforconduct
       regardingaproductorservice.''l;seealso WorldPatent.
                                                         #.
                                                          f/c/g.,2017W L 3508639,at*11.


                                                       28
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 32 of 38




                   2.      The Corporate D efendants H ave O perated as a C om m on Enterprise
                           and Are Jointly and Severally Liable.
            U nderthe FTC Act,entity defendantsare liable forthe conductofotherentitiesEtw here
     the structure,organization,and pattern ofabusinessventure reveala com m on enterprise orm aze
     ofintegratedbusinessentities.''FTC v.LanierLaw,LLC,7l5F.App'x970,979(11thCir.
     2017).Todetermineifacommonentemriseexists,courtsconsiderwhetherthebusinesses
     ççshare offk e spaces and em ployees,com m ingle funds,coordinate advertising efforts,and
     operate undercom m on control.'' Id. Thislistoffactorsisnotrigidly applied,and the FTC need
     notprove a specific num beroffactors;instead,the courtconsidersw hetherthe entities
     (dm aintained an unholy alliance.'' FTC v.Pointbreak M edia,LLC,376 F.Supp.3d 1257,1270
     (S.D.Fla.2019)(quotingFFC v.Kennedy,574F.Supp.2(1714,722(S.D.Tex.2008)).As
     anothercourtin the 11th Circuitsaid,tEin situationsw here corporations are so entwined thata
     judgmentabsolvingoneofthem ofliabilitywouldprovidetheotherdefendantswithaclear
     m echanism foravoiding the term softheorder,courtshave been willing to find the existence ofa
     common enterprise.''FFC v.Nat1 UrologicalGrp.,645F.Supp.2d 1167,l182 (N.D.Ga.
     2008)(citingDelawareWatchCo.v.FFC,332F.2d745,746-47(2dCir.l964)).
            The Corporate Defendantsm eeta11ofthe cornm on enterprise factors. Asdescribed in
     Section III.A .4 above,they operate underthe com m on controlofthe six lndividualDefendants;
     share officers,employees,office space,and addresses;comm ingle theirfunds;and coordinate
     theirm arketing. SeeLanierfww,715 F.App'x at979. Each ofthe entitiesdescribed in Section
     ll.A .1-3 playsa role in the ûdunholy alliance,''whetheritbeobtaining m erchantaccotmtsand
     m ailbox rentals,leasing offk e space,raising fundsfrom investors,ordesigning the w ebsitesthat
     ltzre in constuners. They w ork togetherin an integrated schem e to deceiveconsum ers. Thus,
     theyarejointlyandseverallyliablefortheactsoftheenterpriseasawhole.
                   3. ThelndividualDefendantsAreLiableforM onetary and lnjunctive
                           Relief.
            A sringleadersofthe operation,lndividualDefendantsare personally liable forCom orate
     Defendants'illegalpractices.Anindividualdefendantispersonallysubjecttoinjunctiveand
     equitablemonetaryreliefifhe(1)léparticipateddirectlyinthepracticesoractsorhadthe
     authoritytocontrolthem''and(2)lthadsomeknowledgeofthepractices.''Gem Merch.Corp.,
     87F.3d466,470(11thCir.1996).

                                                   29
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 33 of 38




            tEA n individual's statusasa corporate officergivesrise to apresllm ption ofability to
     controla sm all,closely-held corporation.'' FFC v.Pointbreakhfedia,LLC,376 F.Supp.3d
     1257,1284(S.D.Fla.2019)(quoting Transnet,506F.Supp.2dat1270);seealsoNat'l
     UrologicalGroup,645F.Supp.2dat1207(same).Banksignatoly authorityoracquiring
     serviceson behalfofa corporation also dem onstrate authority to control.See, e.g.,FTC v.USA
     Fin.LLC,415F.App'x970,974-75(11thCir.201l).lnaddition,directparticipationrequires
     only som e degree ofinvolvem ent,notday-to-day im m ersion in allofthe corporate defendant's
     activities.SeePointbreakMedia,376F.Supp.3dat1271(findingdefendantwhoobtains
     merchantaccotmtsforanentitydirectlyparticipatesin itswrongdoing)
            Becauseeach lndividualDefendantsserved asboth an officerand ow nerofatleastone
     key CorporateDefendant,andbecauseeach servedan officer'srole(ag.,CEO,chairman,
     generalcounsel,vicepresident,orCFO)witlûnthecommonenterpriseasawhole,seesupra
     Section Il.B,they had the authority to controlthe com m on entem rise. Furtherm ore,each
     IndividualD efendantad ively m anagesand operatesthe com m on entem rise. Am ong other
     things,they are a1lsignatorieson corporatebank accounts,and allentered contractsw ith m ailbox
     and/ordom ain servicesproviders. Katz,Zangrillo,and Levison leased orpurchased the
     operation's office spaces. See supra Section II.B. ln addition,K atz,Levison,Rothm an,
     Sherman,and M ahon directly participated in the operations'illegalpracticesby obtaining
     m erchantaccountsforthe deceptive w ebsites. SeePointbreak M edia,376 F. Supp.3d at 1271
     (individualwhoobtainsmerchantaccountsfordeceptivemarketingispersonallyliable).
             Second,knowledgeisestablishedifanindividual(1)iihadactualknowledgeofthe
     deceptiveconductr''(2)çtwasrecklesslyindifferenttoitsdeceptiveness,''or(3)dthadan
     awarenessofahigh probability ofdeceptivenessand intentionally avoided learning ofthe truth.''
    FFC v.PrimaryGroup,Inc.,713F.App'x805,807(11thCir.2017)(quotingFFC v.Ross,743
    F.3d886,892(4thCir.2014);citingFTC v.WorldMediaBrokers,415F.3d758,764(7thCir.
    2005:.TheFTC isnotrequiredtoprovesubjectiveintenttodefraud.See1ABM/c/g.Assocs.,
    746 F.3d at1233. M oreover,participation in business affairsisprobativeofknow ledge. FTC v.
    PartnersinHealthCareAss'n,189F.Supp.3d1356,1367(S.D.Fla.2016).
            The evidence here,asdescribed in Section ll.B,ovelw helm ingly dem onstratesthat
    lndividualD efendantsknew ofor- atm inim um - intentionally avoided know ing aboutthe
    unlaw fulpractices. Al1are highly placed officerswho participate in m any differentfacetsofthe
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 34 of 38




     business'affairs.z7 K atz, Levison,and Zangrillo have touted the operation'sw eb publishing and
     lead generation and publishing activitieson socialm edia,revealing directknowledge ofthose
     activities.See,e.g.,PX 1Att.AU atpp.13,16,46 (On Pointisdsleveragingpremium and
     contextualdomainnames''tobuildûdarobust,highlymonetizablelsignalGraph.''').lnaddition,
     Levison'sLinkedln profile stateshe isresponsible for(dcallcenterorganization and billing and
     paym entprocessingi''Rothm an'sLinkedln profile describeshis involvem entin m onetizing
     consumers'data(ttturninghighvolumetransactionalclicksintolife-timevaluecustomers.');and
     M ahon'sprofile saysherm anagem entofallofthe operation'sfsnancesrequireherto ççinterface
    w ith allinternaland externalstakeholders.'' f#.pp.14,28,39.
            Each IndividualDefendantcontrolsand knowsofthe com m on enterprise'sunlawfulacts,
     andisthereforepersonallyliableforanymonetalyjudgment.
            B.     TheBalance ofEquitiesFavorsEntering the TRO .
            çsgW jhenadistrictcourtbalancesthehardshipsofthepublicinterestagainstaprivate
     interest,thepublic interestshould receive greaterweight.''World W ideFactors, Ltd.,882 F.2d at
     347;seealsoFTC v.USA Beverages,Inc,2005W L 5654219,at*5 (S.D.Fla.Dec.6,2005)($iIn
    balancing the equities,private concelmsm ay be considered,butpublic equitiesm ustreceive far
    greaterweight.'').Here,thebalanceofequitiesmandatesently ofaTRO becausethepublic
     interestin preventing m ore constlm ersfrom falling victim to Defendants'deceptive practicesfar
     outweighsany possible interestDefendantsm ay have in continuing thesepractices. lndeed,itis
     likelythatonlytheentryoftherequestedinjunctivereliefwillpreventtheDefendantsfrom
    continuing to deceivethepublic duling the pendency ofthe litigation.
    111. THE REQUESTED EX PARTE QELIEF IS NECESSARY TO PREVENT
            DEFEN DANTS FR OM D ISSIPA TIN G A SSETS AND DESTRO YING EV IDENCE
            The FTC askstheCourtto issuea TRO expartebecause,asdiscussed below,Defendants
    have shown them selvesunw illing to com ply w ith courtordersorthelaw,and the defendants are
    likely to concealassetsordestroy evidence ifthey receive advance noticeofthisfiling. ln
    additiontoinjunctiverelieftohaltthedeceptiveconduct,theproposedTRO includesanasset

    27Indeed, the factthatK atz,Levison,M ahon,Rothm an,and Sherm an each obtained m erchant
    accounts forthe operation is sufficientto show theirknow ledge ofitsdeceptive activities,asthey
    m usthave know n aboutthe operation'shigh chargeback and refund ratios.See Pointbreak
    Media,376F.Supp.3(1at1271(individualswhoobtainedascam'smerchantaccountscouldnot
    havebeenignorantofitsdeceptiveactivities).
                                                   31
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 35 of 38




    freeze,receivership,im m ediate accessto Defendants'businessprem ises,and expedited
     discovery.Thisreliefalso isnecessary to preventDefendants'likely dissipation ofassetsand
     destruction ofevidence. Courtsin thisD istrictregularly grantFTC requestsforsuch reliefin
     Section 13(b)cases.28
            A.     Ex 'Jr/e R elieflsN ecessary to Ensure Thatthe CourtW illBe Able to G rant
                   Effective R elief.

            FederalRuleofCivilProcedure65(b)permitsthisCourttoenterexparteordersupona
     clearshowingthatttimmediateandirreparableinjury,loss,ordamagewillresult''ifnoticeis
     given.Exparte ordersareproperin caseswhere étnotice to thedefendantwould renderfruitless
    thefurtherprosecutionoftheaction.''Am.Can Co.v.Mansukhanl
                                                            ',742F.2d314,322(7thCir.
    1984);seealsoGranny GooseFoods,Inc.v.Bhd.ofTeamsters,415U.S.423,439(1974),  .Inre
    VuittonetFils,S.A.,606F.2d 1,4-5(2dCir.1979).
            lfD efendantsreceive noticeofthis action,they willlikely destroy,conceal,ordissipate
    evidence and assets. Indeed,destruction ofevidence isa particulardangerhere;the
    m isrepresentationsoccuron w ebsites,which the Defendantschange frequently and could destroy
     foreverw ith a few clicks. The Defendants'enterprise ispredicated on fraud and concealm ent;


    28See, e.g.,F TC v.Simple H ealth PlansLLC,No.18-cv-62593-DPG,Dkt.N o.13,S.D .Fla.Oct.
    31,2018)(enteringexparteTRO grantingassetfreeze,immediateaccess,expediteddiscovery,
    andappoin% entofreceiver);FFC v.PointbreakM ediaLLC,No.18-cv-61017-CM A,Dkt.No.
    12(S.D.Fla.May8,2018)(same);FFC v.StudentDebtDoctor,LLC,No.17-cv-61937-W PD,
    Dkt.No.9(S.D.Fla.Oct.3,2017)(samel;FFC v.StrategicStudentSolutionsLLC,No.17-cv
    80619-W PD,Dkt.No.10(S.D.Fla.M ay15,2017)(same);FFC v.DoTAuthorit       y com,Inc,No.
    16-cv-62186-W JZ,Dkt.No.29(S.D.Fla.Sept.19,2016)(same);FTC v.Worldpatent
    M arketing,No.17-cv-20848-DPG,Dkt.No.11(S.D.Fla.M ar.8,2017)(snme);FFC v.M ail
    TreeInc,No.15-cv-61034-JIC,Dkt.No.16(S.D.Fla.May 19,2015)(samel;FTC v.Centro
    NaturalCorp.,No.14-cv-23879-CM A,Dk4.No.10(S.D.Fla.Oct.21,2014)(samel;FFC v.
    PartnersinHealthCareAss'  n,Inc.,No.14-cv-23109-RNS,Dkt.No.9(S.D.Fla.Aug.25,
    2014)(same);FFC v.FM C Counseling& rv.,fnc.,No.14-cv-61545-W JZ,Dld.No.15(S.D.
    Fla.July7,2014)(samel;FTC v.Marcus,No.17-cv-60907-FAM,Dkt.No.13(S.D.Fla.May9,
    20l7)(entering exparteTRO granting assetfreeze,immediateaccess,and appointmentof
    receiver);FFC v.ConsumerCollectionAdvocatesCorp.,No.14-cv-62491-BB,Dkt.No.10
    (S.D.Fla.Nov.4,2014)(snme);FFC v.DiverssedEducationalResources,LLC,No.14-cv-
    62116-JlC,Dkt.No.14(S.D.Fla.Sept.16,2014)(enteringexparteTRO grantingassetfreeze,
    immediateaccess,andexpediteddiscoveryl;FFC v.RegencyFin.,  V rv.,fLC,No.15-cv-20270-
    DPG,Dkt.No.9(S.D.Fla.Jan.28,2015)(same);FFC v.7051620Canada,Inc.,No.14-cv-
    22132-FAM,Dkt.No.8(S.D.Fla.June12,2014)(samel;FFC v.Dluca,No.18-cv-60379-
    KMM ,Dkt.Nos.17,23(S.D.Fla.Feb.28,2018& M ar.12,2018)(same).
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 36 of 38




     the IndividualD efendantsuse theirem ployeesas frontsto setup com paniesand obtain bnnk
     accounts and m ailboxesto concealtheirtrue location and identities. DefendantKatz
     demonstratedhislackofrespectforcourtordersbyviolatingthe2014Permanentlnjunction,and
     DefendantZangrillo isunderindictm entforbribery and fraud. The FTC'Sexperiencew ith
     sim ilardefendantstmderscoresthatthey w illtake any opportunity to sabotage discovery and put
     theirill-gotlengainsoutofreach.SeeRule65(b)(1)CertificationandDeclaration(filed
     concurrently).GivingtheDefendantsnoticecouldthusûdrenderfruitless''furtherprosecutionof
     this action. See Am .Can Co.,742 F.2d 322
            B.     An AssetFreeze is Necessary to Preserve the Possibility ofProviding
                   Restitution to Defendants'Victim s.

            CourtshaveauthorityunderSection 13(b)toimposeanassetfreezetopreservethe
     possibility ofrestitm ion to victim ized consum ers.FFC v.Gem M erch.Corp.,87 F.3d 466,469
     (11thCir.1996).Here,theDefendantspresentanespeciallyhighriskofconcealmentor
     dissipation ofassets,m aking a freeze necessaly to preserve thepossibility ofrelief. A sdescribed
     above,D efendantshold dozensofbank accounts,including m ultiple accountsforthe sam e
     entitiesacrossseveralbanks. They launderm oney rapidly through these accountsin transfers
     thatoften have no apparentbusinesspurpose. They have m oved m illionsofdollarsin ill-gotten
     gainsinto offshore accountsin the Caribbean,Sw itzerland,and elsew here,w ith no other
     apparentpum ose than to placeassetsbeyond thereach ofcreditorsor1aw enforcem ent. The
     lndividualDefendantstake large paym entsfrom corporate accountsand ow n lavish hom es,
     including - in Zangrillo'scase - a mansion thatm ade the coverofthe Italian edition ofM arie
     Claire.PX1!164,Att.AV p.3.Absentanassetfreezeandanordertorepatriatefundsalready
    held overseas,the Defendantsare likely to transfertheirassets offshore and frustrate any
    possibility ofrecovezy forconsum ers.
            C.     A Tem porary Receiver,Im m ediate Access,and Expedited Discovery Are
                   Necessary toPreservetheStatusQuo.
            TheCourtmay appointatemporaly feceiverandtakeotherstepstopreservethestatus
    quopursuanttoitsequitablepowersunderSection 13(b)oftheFTC Act.SeeFTC v.ULS.Oi1(
                                                                                  :
                                                                                  Q
    GasCorp.,748F.2d 1431,1432(11thCir.1984)(thecourthasinherentpowerEi
                                                                      togrant
    ancillary relief,including freezing assetsand appointing a Receiver,as an incidentto itsexpress
    statutoryauthority''underSection 13)(percuriam).W heredefendantshavedefraudedthe
    public,ûiitislikely thatin the absence ofthe appointm entofa receiverto m aintain the statusquo,
                                                    33
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 37 of 38




    thecorporateassetswillbesubjecttodiversionandwaste''tothedetrimentofthefraud's
    victims.SeeSEC v.FirstFin.Group,645F.2d 429,438(5th Cir.l981).
            Appointm entofa receiverisparticularly appropriate herebecause the com m on entem rise
    ispermeatedwithfraud.SeeFTC v.USA Beverages,Inc.,2005W L 5654219,at*8(S.D.Fla.
    Dec.6,2005)(equityreceiverappropriatewhereentirebusinessmodelispermeatedwithfraud).
    A receivercanmonitortheuseofdefendants'assets(includingassetsheldinforeignbanks),
    marshalandpreserverecords,determinetheextentofthefraud,andidentifyinjuredconszlmers.
    M oreover,defendantshave constructed a com plicated,m ultinationalfraud m achine involving a
    tangle ofcom paniesand bank accountsthatonly a receivercan efficiently unwind.
            TheProposed TRO grantsthe FTC and the receiverim m ediateaccessto Defendants'
    businesspremises and records,and allow the FTC to engagein expedited discovely. lm m ediate
     accessiscriticalto locate and preserve D efendants'docum entsand assets. ln an effortto
     obscure theiridentitiesand locations,defendantshave form ed aw eb ofoverfifty legalentities
     and use over 15 m aildropsacrossatleast8 differentstates. They own overtwo thousand
    domainsandhideownershipofamajority(ifnota11)oftheirconsumer-facingsites,29indicating
    thatthey areunlikely to be forthcom ing in regulardiscovely. Further,asdiscussed above in
     Section ll.B,D efendantKatz m isled theCom m ission in a sworn com pliance reportand is
    violating a courtorder,and DefendantZangrillo hasbeen indicted on accusationsofbribery and
     fraud. Defendantsare thusunlikely to fulfilltheirobligation to preserve and produce records
    during regulardiscovery.
                                            CO NCLU SIO N
            Forthereasonssetforth above,the FTC m oveshisCourtto enterthe attached proposed
    expartetem porary restraining order.




    29px 1 Att. E p.1(touting:
                             (2k+''ddownedDomainsin(OnPointGlobal'slPortfolio').
Case 1:19-cv-25046-RNS Document 4 Entered on FLSD Docket 12/09/2019 Page 38 of 38




                                      Respectfully subm itted,
                                       Yj
                                       ,

   Dated: #2.-/f1/'foiTl                      tz,
                                            le'
                                                      .
                                                    ? IJ>?te' .
                                                              ,
                                                              *
                                      Sarah W aldrop,Spec alBarN o.A 5502583
                                      (202)326-3444;swaldrop@ftc.gov
                                      Sana Chaudhry,SpecialBarNo.A5502350
                                      (202)326-2679;schaudhry@ ftc.gov
                                      FedeyalTrade Com mission
                                      600 Pelm sylvania A ve N W ,C C 9528
                                      W ashington,D C 20580
                                      Facsimile:(202)326-3197

                                      Attorneys forPlaintiff
                                      FEDERAL TRAD E C OM M ISSION




                                           35
